Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 1 of 161 PageID: 9544

   PUBLIC VERSION

   Roy H. Wepner
   Charles P. Kennedy
   Natalie S. Richer
   LERNER, DAVID, LITTENBERG,
   KRUMHOLZ & MENTLIK, LLP
   600 South Avenue West
   Westfield, NJ 07090-1497
   Tel: 908.654.5000
   Fax: 908.654.7866

   OF COUNSEL
   Steven M. Levitan (admitted pro hac vice)
   HOGAN LOVELLS US LLP
   4085 Campbell Avenue
   Suite 100
   Menlo Park, CA 94025
   Tel: 650.463.4000
   Fax: 650.463.4199

   Attorneys for Plaintiffs Ezaki Glico Kabushiki Kaisha,
   d/b/a Ezaki Glico and Ezaki Glico USA Corp.



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   EZAKI GLICO KABUSHIKI KAISHA, d/b/a                  :   Civil Action No. 15-5477-MCA-
   EZAKI GLICO CO., LTD., and                           :   LDW
   EZAKI GLICO USA CORPORATION,                         :
                                                        :   District Judge Madeline Cox Arleo
   Plaintiffs,                                          :   Magistrate Judge Leda Dunn Wettre
                                                        :
   v.                                                   :   Return Date: November 5, 2018
                                                        :   Time: 10:00 a.m.
   LOTTE INTERNATIONAL AMERICA CORP.                    :
   and LOTTE CONFECTIONERY CO. LTD.,                    :   ORAL ARGUMENT
                                                        :   REQUESTED
   Defendants.
                                                        :



          SUPPLEMENTAL STATEMENT OF UNDISPUTED MATERIAL FACTS
     IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
    RESPONSE TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 2 of 161 PageID: 9545

   PUBLIC VERSION


                                                                Table of Contents

   Supplemental Statement of Undisputed Facts ..............................................................................1
      I.              Background and Parties ...............................................................................................1
      II.             Prior legal proceedings ................................................................................................3
      III.            Glico’s Pocky product configuration trademarks. .........................................................3
            A.           The Pocky product configuration and the Pocky Almond Crush product
                         configuration............................................................................................................3
            B.           Federal registrations on the Principal Register..........................................................4
                 1.         The ’208 Registration...........................................................................................4
                 2.         The ’404 Registration...........................................................................................6
                 3.         The ’119 Registration...........................................................................................7
            C.           Consumer Knowledge and Perception of Pocky .......................................................8
      IV.             Sales of Pocky in the United States ..............................................................................9
            A.           Continuous sales in the U.S. since 1978 ...................................................................9
            B.           Steady growth of sales in the U.S. since 1978 ..........................................................9
            C.           Sales of Pocky in Mainstream American Retailers ................................................. 10
            D.           Pocky Ultra Slim.................................................................................................... 11
      V.              Sales of Pepero in the United States ........................................................................... 12
            A.           Pepero sales volumes ............................................................................................. 12
            B.           Comparison with Pocky ......................................................................................... 13
            C.
                                         ............................................................................................................. 15
            D.                                                                                                 ...................................... 16
            E.
                                 18
      VI.             The Pocky product configuration trademarks are not functional. ................................ 20
            A.           Glico’s expert witnesses ......................................................................................... 20
            B.           The Pocky product configuration trademarks are unique. ....................................... 20
            C.           Dr. Levine and Mr. Latella concluded that the Pocky product configuration is not
                         essential to the use or purpose of a snack product, nor does it affect cost or quality.
                               24
                 1.         Dr. Levine concluded that the Pocky product configuration is not essential to the
                            use or purpose of a snack product and does not affect the cost or quality of Pocky
                            as a snack product. ............................................................................................. 24



                                                                              i
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 3 of 161 PageID: 9546

   PUBLIC VERSION

            2.           Dr. Levine opined that exclusive use of the Pocky product configuration would
                         not put competitors at a significant non-reputation-related disadvantage............. 27
            3.           Mr. Latella concluded that there are numerous alternative snack product shapes
                         and configurations. ............................................................................................. 32
       D.             Dr. Levine and Mr. Latella concluded that the evidence Lotte cites does not show
                      that the Pocky product configuration is functional. ................................................. 38
            1.           Dr. Levine concluded that the uncoated portion of the biscuit stick does not render
                         the Pocky product configuration functional. ....................................................... 38
            2.           Dr. Levine concluded that Lotte’s other purported “utilitarian advantages” of the
                         Pocky product configuration do not render the Pocky product configuration
                         functional. .......................................................................................................... 38
                 a.          Convenience or ease of consumption is not evidence of functionality. ............ 39
                 b.          Ease of sharing or suitability for packaging in sharable quantities are not
                             evidence of functionality. ............................................................................... 39
                 c.          The Pocky product configuration does not reduce packaging costs. ................ 40
                 d.          The Pocky product configuration does not create a “unique texture” or “snap.”
                                40
            3.           Dr. Levine concluded that the ’428 patent is not evidence that the Pocky product
                         configuration is functional. ................................................................................. 40
                 a.          The ’428 patent does not claim the Pocky product configuration .................... 42
                 b.          The manufacturing methods claimed in the ’428 patent do not necessarily result
                             in the Pocky product configuration ................................................................. 42
                 c.          The Pocky product configuration can be manufactured by other methods not
                             disclosed or claimed in the patent ................................................................... 44
                 d.          The purported utilitarian advantages Lotte claims as disclosed in the ’428
                             patent are not evidence that the Pocky product configuration is functional...... 45
                 e.          At most the ’428 patent discusses and claims methods that result in a biscuit
                             stick that is 2.5 mm to 3.5 mm in cross-sectional width, which does not match
                             the vast majority of embodiments of the Pocky product configuration. ........... 48
            4.           Dr. Levine concluded that the Japanese utility model is not evidence that the
                         Pocky product configuration is functional .......................................................... 49
            5.           Dr. Levine concluded that the other two U.S. utility patents Lotte cites are not
                         evidence that the Pocky product configuration is functional. .............................. 51
            6.           Mr. Latella concluded that none of Glico’s advertising or Lotte’s other purported
                         evidence shows that the Pocky product configuration is functional. .................... 53
       E.             At deposition, Lotte’s expert Mr. Townley agreed with many of Glico’s experts’
                      conclusions. ........................................................................................................... 57




                                                                         ii
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 4 of 161 PageID: 9547

   PUBLIC VERSION


          F.           Lotte attempted to register the Pocky product configuration as a trademark in the
                       United States. ......................................................................................................... 58
          G.

                                            . ....................................................................................................... 59
     VII.                                                                                                     ...................................... 63
          A.           Glico’s trademarks ................................................................................................. 63
          B.                                                                                                                                        64
          C.                                                                                                                                        67
          D.                                                                                                                                        69
     VIII.          Glico did not unreasonably delay legal proceedings, nor did Lotte suffer any prejudice
                    from the timing of this suit. ........................................................................................ 71
          A.           Glico diligently put Lotte on notice that Glico objected to the sale of Pepero
                                                                                                                                                  .. 71
          B.           Lotte claims that it was anticipating litigation regarding its sales of Pepero in the
                       U.S. throughout the 2000s until this suit was brought. ............................................ 72
          C.           The alleged economic injury upon which Lotte relies supports the notion that Lotte
                       carried on its business as usual without any significant or excessive change in
                       promotion or advertising, which is not sufficient for a finding of laches. ................ 73
          D.           New evidence and arguments ................................................................................. 74
     IX.            Lotte is a willful infringer of Glico’s Pocky product configuration trademarks. .......... 77
          A.                                                                                                            ............................ 77
          B.
                                                                                                 ................................................... 79
          C.
                               ...................................................................................................................... 79
   Response to Defendants’ Statement of Undisputed Material Facts ............................................. 81
     I.             The Pocky product configuration is not functional. .................................................... 81
          A.           The Pocky Product Configuration Trade Dress....................................................... 81
               1.         The uncoated portion of the biscuit stick is not essential, does not affect the cost
                          or quality, and forms just a single part of the overall Pocky product configuration.
                              86
               2.         Partial coating is not essential and does not affect cost or quality. ...................... 89
               3.         The shape of the biscuit stick is not essential and does not affect cost or quality. 90
               4.         Rounded Coated End ......................................................................................... 91
               5.         Flat Uncoated End.............................................................................................. 92


                                                                           iii
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 5 of 161 PageID: 9548

   PUBLIC VERSION


           B.             Glico has not admitted that the Pocky Configuration is functional. ......................... 92
           C.             Glico’s advertising does not show that the Pocky product configuration is functional.
                               95
           D.             Glico’s U.S. utility patent and Japanese utility model do not show that the Pocky
                          Product Configuration is functional. ..................................................................... 101
                1.           Utility Model ................................................................................................... 101
                2.           Utility Patent .................................................................................................... 104
                     a.          Prosecution of Glico’s Patent Application .................................................... 104
                     b.          Patent Claims ............................................................................................... 111
           E.             Third-party utility patents are not evidence that the Pocky Product Configuration is
                          functional. ............................................................................................................ 115
                1.           The “Pretzel Stick Snack Item” Patent.............................................................. 115
                2.           The “Clean Finger” Patent ............................................................................... 118
     II.                                                                                                                   . ....................... 120
           A.                                                          .............................................................................. 120
           B.                                                                                           ............................................ 127
           C.                                                                                                                              . ........ 130
     III.            Glico brought suit upon discovering
                                                                                       .............................................................. 135
           A.             Lotte Confectionery and its Pepero Products ........................................................ 135
           B.
                                                                                                                  .................................. 141
           C.
                                                         ............................................................................................ 146
           D.
                                          . .......................................................................................................... 147




                                                                              iv
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 6 of 161 PageID: 9549

   PUBLIC VERSION

          In accordance with Local Rule 56.1(a), Plaintiffs Ezaki Glico Kabushiki Kaisha d/b/a

   Ezaki Glico Co., Ltd. (“Glico Japan”) and Ezaki Glico USA Corporation (“Glico USA”;

   collectively “Glico”) hereby set forth this supplemental statement of material facts as to which

   there exists no genuine issue, in opposition to Defendants Lotte International America Corp.’s

   (“Lotte America’s”) and Lotte Confectionery Co. Ltd.’s (“Lotte Korea’s”; collectively,

   “Lotte’s”) motion for summary judgment on its affirmative defenses of functionality,

   abandonment, and laches.

                  SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS

   I.     Background and Parties

   1.     Glico Japan is a global confectionary company headquartered in Osaka, Japan. See Dkt.

   149-1, ¶ 5.

   2.     Glico Japan manufactures and sells numerous confectionary items, snack foods, ice

   cream, processed foods, and soft drinks and does business across thirty-four countries and

   regions, including North America, Asia-Pacific, and Europe, through various subsidiaries. See

   Dkt. 149-1, ¶ 5.

   3.     In the United States, Glico Japan’s wholly-owned subsidiary, Glico USA, located in

   Irvine, California, serves as the exclusive distributor for Pocky products. Declaration of Aaron

   S. Oakley in Opposition to Defendants’ Motion for Summary Judgment on Functionality,

   Abandonment, and Laches (“Oakley Decl.”), Ex. 1 (Glico’s Second Supp. Objections &

   Responses to Defendant’s Interrogatory Nos. 4, 12, 17, and 18) at 3.

   4.     Since 1966, Glico Japan has manufactured and sold a biscuit stick product partially

   coated in chocolate and/or cream under the brand name Pocky. Oakley Decl., Ex. 2 (Prosecution

   History of U.S. Reg. No. 1,527,208).




                                                   1
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 7 of 161 PageID: 9550

   PUBLIC VERSION


   5.     Defendant Lotte America is a New Jersey corporation headquartered in Los Angeles,

   California. Dkt. 117 ¶ 1.



                                                   Lotte America began distributing Pepero

   products—the products accused of infringement in this case—in the United States in or about

   2000. Oakley Decl., Ex. 4 (Lotte America’s Fifth Supp. Objections and Responses to Pls.’

   Second Set of Interrogatories (Nos. 10-25)) at 4.

   6.     Lotte Korea is a limited liability company founded in 1967 and headquartered in Seoul,

   South Korea. Dkt. 117 ¶ 2. Lotte Korea began selling a biscuit stick dipped in chocolate under

   the brand name Pepero in the Republic of Korea in 1983. Dkt. 117 ¶ 7.

   7.

                                    Declaration of Mary D. Hallerman in Support of

   Defendants/Counterclaimants Motion for Summary Judgment, Dkt. 229 (“Hallerman Decl.”),

   Ex. 58 at 15.

                                                                                     Declaration of

   John Hansen in Opposition to Defendants’ Motion for Summary Judgment of Functionality,

   Abandonment, and Laches (“Hansen Decl.”) ¶ 5.

   8.




   9.




                                                   2
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 8 of 161 PageID: 9551

   PUBLIC VERSION


   10.




   II.    Prior legal proceedings

   11.    On November 11, 2014, Glico Japan filed a lawsuit against Lotte U.S.A., Inc. (“Lotte

   USA”), a Michigan corporation located in Battle Creek Michigan. Oakley Decl., Ex. 7 (Compl.

   filed by Glico Japan against Lotte USA) ¶ 2, Ex. 8 (Lotte USA’s Answer) ¶ 2.

   12.    Glico Japan believed that Lotte USA was the main distributor of Pepero products in the

   United States. Oakley Decl., Ex. 7 ¶¶ 18–22.

   13.    After the suit was filed Glico learned through communications with attorneys for Lotte

   USA that Lotte USA is not responsible for distribution of Pepero products in the United States.

   Oakley Decl., Ex. 9 (Letter from N. Saros dated June, 15 2015).

   14.    Glico brought this suit against Defendant Lotte America on July 10, 2015, less than a

   month after it received a letter from Lotte USA’s counsel on June 15, 2015. Dkt. 1; Oakley

   Decl., Ex. 9.

   III.   Glico’s Pocky product configuration trademarks.

          A.       The Pocky product configuration and the Pocky Almond Crush product
                   configuration

   15.    Glico manufactures and sells its Pocky products in a number of varieties, including,

   among many others, chocolate, Almond Crush, strawberry, cookies & cream, and matcha green




                                                   3
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 9 of 161 PageID: 9552

   PUBLIC VERSION

   tea. Oakley Decl., Ex. 10 (Pls.’ Supp. Objections and Reponses to Lotte America’s Interrogatory

   Nos. 7, 15, 18, 19 and 20) at Ex. A (Revised).

   16.    The product configuration for Pocky products is comprised of

          an elongated, thin, straight, cylindrical rod-shaped biscuit with more than half, but
          not all, of the biscuit coated with chocolate and/or a cream or cream-like coating
          that fully covers and extends from one end of the biscuit over halfway to the other
          end, but terminates short of the other end, and with the coated portion of the
          biscuit having a rounded end and the uncoated portion of the biscuit having a
          generally flat end

   (the “Pocky product configuration”). Hallerman Decl., Ex. 1 at 3-4.

   17.    The Pocky Almond Crush product configuration is comprised of

          an elongated, thin, straight, cylindrical rod-shaped biscuit with more than half, but
          not all, of the biscuit coated with chocolate and/or a cream or cream-like coating
          and almond pieces that fully covers and extends from one end of the biscuit over
          halfway to the other end, but terminates short of the other end, and with the
          coated portion of the biscuit having a rounded end and the uncoated portion of the
          biscuit having a generally flat end

   (the “Pocky Almond Crush product configuration”). Hallerman Decl., Ex. 1 at 3-4.

          B.      Federal registrations on the Principal Register

   1.     The ’208 Registration

   18.    On December 16, 1987, Glico filed Application Serial No. 73/701,323 to register the

   Pocky product configuration with the United States Patent and Trademark Office (“PTO”).

   Oakley Decl., Ex. 2 at EZAKI0000042-44.

   19.    The ’323 Application claimed a date of first use in the United States at least as early as

   August of 1978 and claimed in a declaration dated November 17, 1987, that the mark, pursuant

   to Section 2(f) of the Trademark Act, had acquired distinctiveness based on five years of

   substantially exclusive and continuous use. Oakley Decl., Ex. 2 at EZAKI0000042-44.




                                                    4
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 10 of 161 PageID: 9553

    PUBLIC VERSION

    20.    On May 9, 1988, the Examining Attorney issued an office action requesting proof of

    Glico’s substantially exclusive and continuous use of the mark to support its claim of acquired

    distinctiveness. Oakley Decl., Ex. 2 at EZAKI0000042-44.

    21.    Accordingly, on June 19, 1988, Glico filed a Section 2(f) affidavit with the PTO in which

    it set forth evidence of Pocky sales and advertising in the United States dating back to 1978.

    Oakley Decl., Ex. 2 at EZAKI0000031-38, EZAKI0000118-119.

    22.    Following receipt of Glico’s evidence of sales and advertising of Pocky in the United

    States dating back to 1978, the PTO approved the ’323 Application for publication on September

    27, 1988. Oakley Decl., Ex. 2 at EZAKI0000027.

    23.    No third party, including Lotte, opposed the ’323 Application once it was published.

    Oakley Decl., Ex. 2.

    24.    On February 28, 1989, the PTO issued U.S. Registration No. 1,527,208 (the “’208

    Registration”) which registered on the Principal Register a “chocolate covered candy stick”

    where “[t]he mark comprises an elongated rod comprising biscuit or the like, partially covered

    with chocolate.” Oakley Decl., Ex. 2 at EZAKI0000150.

    25.    On April 19, 1994, Glico filed a Section 8 & 15 affidavit for the ’208 Registration.

    Oakley Decl., Ex. 2 at EZAKI0000023-25.

    26.    The Section 8 affidavit, attesting to continued use of the mark, was accepted for the ’208

    Registration on November 17, 1994. Oakley Decl., Ex. 2 at EZAKI00000002.

    27.    A Section 15 affidavit was acknowledged on August 29, 1997, thereby providing the

    ’208 Registration with incontestable status. Oakley Decl., Ex. 2 at EZAKI00000002.

    28.    On February 19, 2009, Glico filed a Section 8 and 9 affidavit and the ’208 Registration

    was renewed on May 5, 2009. [Oakley Decl., Ex. 2 at EZAKI0000013-18; EZAKI0000011.




                                                     5
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 11 of 161 PageID: 9554

    PUBLIC VERSION

    29.    The ’208 Registration depicts the Pocky product configuration as follows:




    Oakley Decl., Ex. 2 at EZAKI0000151.

    2.     The ’404 Registration

    30.    On July 17, 1995, Glico filed Application Serial No. 74/701,626 to register “a biscuit in

    the form of a stick, covered with chocolate or cream and almonds,” i.e., the configuration of its

    Pocky almond crush product configuration, on the Supplemental Register. Oakley Decl., Ex. 11

    (Prosecution History of U.S. Reg. No. 1,986,404) at EZAKI0000198-199.

    31.    The ’626 Application claimed a date of first use in the United States of at least as early as

    March 1992. Oakley Decl., Ex. 11 at EZAKI0000199.

    32.    Glico provided an acceptable description of the mark and amended its identification of

    the goods in response to an Office Action issued for the ’626 Application. Oakley Decl., Ex. 11

    at EZAKI0000213-214.

    33.    U.S. Registration No. 1,986,404 (the “’404 Registration”) issued on the Supplemental

    Register on July 9, 1996. Oakley Decl., Ex. 11 at EZAKI0000227.

    34.    Glico filed a Section 8 and 9 affidavit on June 9, 2006 and the affidavit was accepted and

    the ’404 Registration was renewed on March 27, 2009. Oakley Decl., Ex. 11 at EZAKI0000161,

    EZAKI0000190-191.


                                                     6
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 12 of 161 PageID: 9555

    PUBLIC VERSION

    35.    The ’404 Registration became abandoned as of January 9, 2017. See Dkt. 209-1.

    3.     The ’119 Registration

    36.    On October 10, 2001, Glico filed Application Serial No. 76/323,612 to register the

    configuration of its Pocky Almond Crush product configuration on the Principal Register.

    Oakley Decl., Ex. 14 (Prosecution History of U.S. Reg. No. 2,615,119) at EZAKI0000296-

    EZAKI0000298.

    37.    The mark in the ’612 Application was for the same configuration featured in the ’404

    Registration. Oakley Decl., Ex. 14 at EZAKI0000296-298.

    38.    The ’612 Application claimed a date of first use in the United States at least as early as

    March 1992 and claimed distinctiveness based on Glico’s ownership of the ’208 and ’404

    Registrations and five years of substantially exclusive and continuous use of the mark. Oakley

    Decl., Ex. 14 at EZAKI0000297.

    39.    The PTO did not issue any office action in connection with the prosecution of the ’612

    Application and it was approved for publication on December 21, 2001. Oakley Decl., Ex. 14 at

    EZAKI0000264.

    40.    No third party, including Lotte, opposed the ’612 Application. Oakley Decl., Ex. 14.

    41.    U.S. Registration No. 2,615,119 (the “’119 Registration”) for “biscuit sticks partially

    covered with chocolate or cream in which are mixed crushed pieces of almond” issued on

    September 3, 2002. Oakley Decl., Ex. 14 at EZAKI0000292.

    42.    On October 9, 2007, Glico filed a Section 8 & 15 affidavit that was accepted and

    acknowledged by the PTO on November 24, 2007, which provided the ’119 Registration with

    incontestable status. Oakley Decl., Ex. 14 atEZAKI0000258-59, EZAKI0000253.




                                                     7
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 13 of 161 PageID: 9556

    PUBLIC VERSION

    43.    On August 12, 2012, Glico filed a Section 8 & 9 affidavit which was accepted on August

    29, 2012 and the ’119 Registration was renewed. Oakley Decl., Ex. 14 at EZAKI0000239-252,

    EZAKI0000238.

    44.    The ’119 Registration depicts the Pocky Almond Crush product configuration as follows:




    Oakley Decl., Ex. 14 at EZAKI0000228.

           C.      Consumer Knowledge and Perception of Pocky

    45.    Pocky has been a well-known product in the United States and Japan for decades.

    Declaration of Keiichiro Tsuji in Opposition to Defendants’ Motion for Summary Judgment on

    Functionality, Abandonment, and Laches (“Tsuji Decl.”) ¶ 15; Oakley Decl., Ex. 2 at

    EZAKI0000033.

    46.    In 2018, Glico’s survey expert, Dr. Bruce Isaacson, conducted a consumer survey using a

    “Teflon” design which found that consumers perceive the Pocky product configuration and

    Pocky Almond Crush product configuration as branded designs, not generic designs. See

    Declaration of Dr. Bruce Isaacson in Opposition to Defendants’ Motion for Summary Judgment

    on Functionality, Abandonment, and Laches (the “Isaacson Decl.”), ¶ 16. In Dr. Isaacson’s

    consumer survey, 62.6% of respondents who were shown a Pocky chocolate product classified

    this item as a branded design, while only 29.2% classified it as a common or generic design. Id.

    at ¶ 13. In Dr. Isaacson’s consumer survey, among respondents shown a Pocky Almond Crush

    product, 50.4% classified it as a branded design, while 34.3% classified it as a common or

    generic design. Id. at ¶ 13.




                                                    8
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 14 of 161 PageID: 9557

    PUBLIC VERSION


    47.    Lotte has not identified or produced any evidence regarding consumer perceptions of

    Glico’s Pocky product configuration trademarks, nor has it offered any survey results or expert

    opinions on this topic. Oakley Decl. ¶ 93.

    48.    Lotte has not identified or produced any evidence that Glico’s Pocky product

    configuration trademarks do not function as a source-identifier to consumers or have lost their

    trademark significance. Oakley Decl. ¶ 94.

    49.    Lotte never alleged, either in its Answer or in its contention interrogatory response

    regarding its basis for its abandonment defense, or elsewhere, that the Pocky product

    configuration trademarks have lost their trademark significance. See Dkt 117, Fourteenth

    Affirmative Defense; Oakley Decl., Ex. 5 at 8–9

    IV.    Sales of Pocky in the United States

           A.       Continuous sales in the U.S. since 1978

    50.    Glico began marketing and selling Pocky products in the United States at least as early as

    August of 1978. Oakley Decl., Ex. 18 (Pls.’ First Supp Objections & Responses to Lotte

    Korea’s First Set of Interrogatories) at Exhibit B; Oakley Decl., Ex. 14.

    51.    Glico has been continuously selling Pocky products bearing the Pocky product

    configuration in the United States from 1978 through the present, and has produced its annual

    sales figures from 1978 through 2017. Oakley Decl., Ex. 10 at Revised Exhibit A, Ex. 14, Ex. 18

    at Exhibit B.

           B.       Steady growth of sales in the U.S. since 1978

    52.




                                                     9
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 15 of 161 PageID: 9558

    PUBLIC VERSION


    53.



    54.



    55.




           C.      Sales of Pocky in Mainstream American Retailers

    56.    Pocky has been sold in American mainstream (i.e., non-ethnic specialty) retail stores

    since at least as early as the mid-2000’s, and, in some cases, earlier.




    57.    Pocky has been available in the following American mainstream outlets at least as early

    as the date indicated:

          Retailer                   Year                                 Evidence




                                                     10
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 16 of 161 PageID: 9559

    PUBLIC VERSION




    See also Hansen Decl., Table 1.

              D.     Pocky Ultra Slim

    58.       Glico has sold many varieties of Pocky in the United States since 1978. Oakley Decl.,

    Ex. 10.

    59.       One variety of Pocky called “Ultra Slim” (translated in Japanese as Gokuboso) was

    introduced in the United States in 2007. Oakley Decl., Ex. 10.

    60.       Pocky Ultra slim has a cross-sectional width that is thinner than regular Pocky Chocolate

    and other Pocky products. Declaration of Leon Levine in Opposition to Defendants’ Motion for

    Summary Judgment on Functionality, Abandonment, and Laches (“Levine Decl.”), Ex. B.

    61.



    62.




                                                     11
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 17 of 161 PageID: 9560

    PUBLIC VERSION


    63.



    V.    Sales of Pepero in the United States

          A.     Pepero sales volumes

    64.




    65.



    66.



    67.



    68.




    69.




                                                 12
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 18 of 161 PageID: 9561

    PUBLIC VERSION


    70.




    71.




          B.   Comparison with Pocky

    72.




                                        13
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 19 of 161 PageID: 9562

    PUBLIC VERSION




    73.




    74.




                                        14
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 20 of 161 PageID: 9563

    PUBLIC VERSION


          C.


    75.




    76.



    77.




    78.




    79.




                        .



                                        15
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 21 of 161 PageID: 9564

    PUBLIC VERSION


          D.

    80.




    81.




    82.




                                        16
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 22 of 161 PageID: 9565

    PUBLIC VERSION




                                        17
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 23 of 161 PageID: 9566

    PUBLIC VERSION




    83.




    84.




          E.


    85.



    86.



    87.




                                        18
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 24 of 161 PageID: 9567

    PUBLIC VERSION




    88.



    89.



    90.




    1
      Hallerman Decl., Ex. 74.
    2
      Oakley Decl., Ex. 36.
    3
      Oakley Decl., Ex. 37.
    4
      Oakley Decl., Ex. 38.
    5
      Oakley Decl., Ex. 39.
    6
      Oakley Decl., Ex. 40.
    7
      Oakley Decl., Ex. 41.
    8
      Oakley Decl., Ex. 42.
    9
      Oakley Decl., Ex. 43.
    10
       Oakley Decl., Ex. 44.

                                        19
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 25 of 161 PageID: 9568

    PUBLIC VERSION




    91.    There is no evidence that                                       had any adverse effect on

    Lotte America as a going concern. Oakley Decl. ¶ 101.

    VI.    The Pocky product configuration trademarks are not functional.

           A.      Glico’s expert witnesses

    92.    Glico engaged two experts—Dr. Leon Levine and Mr. George Latella—to examine the

    evidence in this case regarding functionality of the Pocky product configuration and offer expert

    opinions on whether the Pocky product configuration is functional. Levine Decl. ¶ 2;

    Declaration of George Latella in Opposition to Defendants’ Motion for Summary Judgment on

    Functionality, Abandonment, and Laches (“Latella Decl.”) ¶ 2.

    93.    Both Dr. Levine and Mr. Latella concluded that the Pocky product configuration is not

    functional. Levine Decl. ¶ 17; Latella Decl. ¶ 29.

    94.    Although Lotte hired a professed food expert, Roger Townley, who was deposed, Oakley

    Decl., Ex. 45 (Townley Dep.) at 11:13–19, Lotte did not submit any testimony from him in its

    motion. See, generally, DSF.

           B.      The Pocky product configuration trademarks are unique.

    95.    Dr. Levine opined that, in his experience and opinion, the Pocky product configuration

    has an unusual shape and appearance that is different than other snack products with which he is

    familiar. Levine Decl. ¶ 17; see also Fukumoto Decl. ¶ 9 (

                                                                                    ; Tsuji Decl. ¶ 7




                                                   20
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 26 of 161 PageID: 9569

    PUBLIC VERSION

    (same); Declaration of Lisa Merren In Opposition to Defendants’ Motion for Summary Judgment

    on Functionality, Abandonment, and Laches (the “Merren Decl.”), ¶ 6 (same).

    96.    Mr. Latella opined that, based on his experience and knowledge of the snack industry, the

    Pocky product configuration is unique in the U.S. market because, although the basic

    components of the product are often combined – namely chocolate or cream and biscuit or

    cookie – the shape, dimensions, and proportions of the Pocky product are unusual and, as such,

    in combination, create a unique commercial impression in the marketplace. Latella Decl. ¶ 22;

    see also id. ¶¶ 23–28.

    97.    There are many different product configurations in the snack field that are comprised of

    elements including a cookie, cracker, wafer or biscuit dipped or partially-coated in chocolate or

    cream. But there is no category of “cookie sticks” or “biscuit sticks” that are coated in chocolate

    or cream. For example, the figures below depict some common partially chocolate-dipped or

    coated cookies or biscuits currently available on the U.S. market.




                                                    21
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 27 of 161 PageID: 9570

    PUBLIC VERSION




    Latella Decl. 23.

    98.    In Mr. Latella’s opinion, the examples in Paragraph ¶ 97 above are competitive products

    to the Pocky product because they include the same primary elements, namely a cookie, cracker,

    wafer or biscuit and a chocolate or cream coating. However, none of these examples are similar




                                                  22
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 28 of 161 PageID: 9571

    PUBLIC VERSION


    in appearance to Pocky because they differ as to the product shape, dimension, proportion of

    chocolate or cream coating, and placement of the chocolate or cream coating. Latella Decl. ¶ 24.

    99.    Most of the chocolate-coated cookie or biscuit products shown in Paragraph ¶ 97 above

    are circular, oblong, square, or rectangular in shape. These are the most common shapes in the

    snack industry. The thin stick-shape of Pocky, on the other hand, is uncommon in the U.S.

    market for chocolate or cream-coated biscuits or cookies. Latella Decl. ¶ 25. Even compared to

    the products that are rectangular or otherwise elongated in shape, the Pocky product’s

    dimensions are distinctly thinner, rounder, and/or more cylindrical, giving the product a more

    delicate and distinctive appearance. Latella Decl. ¶ 26.

    100.   The Pocky product is also distinguished by the proportions and placement of its chocolate

    and/or cream coating. As shown in Paragraph ¶ 97 above, it is common in the snack industry to

    partially coat or dip cookies or biscuits with chocolate or cream, but such coating is often

    confined to one side of the cookie or biscuit, or it fully covers the outside of the product. Latella

    Decl. ¶ 27.

    101.   Mr. Latella has concluded that the appearance of the Pocky product is therefore unique

    among snack products. The only other products resembling Pocky that are sold in the United

    States of which Mr. Latella is aware are (1)                                          ,

    (2) infringing, such as Pepero, or (3) gray market goods with small, isolated and sporadic sales

    volumes. Latella Decl. ¶ 28.




                                                     23
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 29 of 161 PageID: 9572

    PUBLIC VERSION


            C.     Dr. Levine and Mr. Latella concluded that the Pocky product configuration
                   is not essential to the use or purpose of a snack product, nor does it affect
                   cost or quality.

    1.      Dr. Levine concluded that the Pocky product configuration is not essential to the use or
            purpose of a snack product and does not affect the cost or quality of Pocky as a snack
            product.

    102.    In Dr. Levine’s opinion, the features comprising Glico’s Pocky product configuration are

    not essential to the use or purpose of the Pocky products as snack products and do not affect the

    cost or quality of the Pocky products. The fundamental use and purpose of a snack product such

    as a chocolate confectionary or cookie is to be eaten. Attributes such as pleasing taste and

    texture and ease of consumption are important for that purpose. According to Dr. Levine, the

    Pocky product configuration is not essential for taste, texture, or consumption. Levine Decl.

    ¶ 18.

    103.    The choice to use a sweetened, flour-based biscuit could be considered important for

    reasons of taste and texture. However, the choice to produce that biscuit in an elongated, thin,

    straight, cylindrical rod shape is an ornamental flourish, which is not essential to the taste or

    texture of such a sweetened, flour-based biscuit. Nor is an elongated, thin, straight, cylindrical

    rod shape essential for easy consumption. Many other shapes are equally suited for easy

    consumption. For example, circular, rectangular, or square cookies or biscuits are just as easy to

    eat as a long cylinder. The choice to use an elongated, thin, straight, cylindrical rod shape does

    not necessarily result in a higher quality product than any of the many other potential shapes

    available and does not necessarily affect the cost to manufacture such a product. In fact, the

    flavor and texture of a snack product like a chocolate confectionary are functions of its

    formulation and processing conditions, such as baking time and temperature or mixing

    conditions—not its shape. Levine Decl. ¶ 19.




                                                     24
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 30 of 161 PageID: 9573

    PUBLIC VERSION

    104.   The choice to combine chocolate (or other cream or cream-like coating) with a

    sweetened, flour-based biscuit could be considered important for reasons of taste and texture.

    However, the choice to use that chocolate (or other coating) as a partial covering is an

    ornamental flourish, which does not necessarily result in a higher quality product and may

    actually increase the cost to manufacture such a product. Levine Decl. ¶ 20.

    105.   The choice to use high quality ingredients for a chocolate confectionary can have a large

    effect on the quality of the finished product because quality is largely controlled by product

    formulation and processing, such as mixing and baking. The quality attained by ingredient

    choice and appropriate baking is not generally affected by the shape of the resulting product or

    the choice to wholly or partially cover the product in chocolate. Levine Decl. ¶ 21.

    106.   Dr. Levine opined that the Pocky product configuration does not result from a simple or

    inexpensive method of manufacture and does not affect the cost of the resulting snack product as

    compared to alternative snack product configurations. Levine Decl. ¶ 22.

    107.   For example, based on Dr. Levine’s experience in manufacturing, he believes it is

    cheaper to produce a fully-coated biscuit than a partially-covered biscuit. Biscuits can be fully

    coated with an enrobing machine, which are standard and well-known pieces of equipment and

    operate on a simpler principle than machines that can be used to partially cover products. Levine

    Decl. ¶ 23. Enrobing machines do not require the products to be held. Levine Decl. ¶ 25, 57.

    108.   Even considering partially-coated chocolate confectionaries, the Pocky product

    configuration is not the simplest, easiest, or least expensive option. For example, the following

    figure shows a number of examples of other chocolate confectionary products that do not bear

    the Pocky product configuration. Levine Decl. ¶ 24 (citing Oakley Decl., Ex. 46

    (EZAKI0197226–28)) & Figs. 4–7.




                                                    25
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 31 of 161 PageID: 9574

    PUBLIC VERSION




    109.   Confectionaries such as those shown in Paragraph 108, all of which serve the purpose of

    snack products, can be made by alternative methods such as rotary moulding or extrusion and

    wire cutting. A rotary moulding machine forms pieces of dough by the action of shaped voids on

    a rotating wheel. These pieces are deposited directly onto a conveyer for transport for further

    processing. An extruder and wire cutter machine shapes dough by forcing it through an opening

    and cutting it with a wire at the appropriate depth. Levine Decl. ¶ 25 & Figs. 8 & 9.




                                                    26
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 32 of 161 PageID: 9575

    PUBLIC VERSION


    110.   Rotary moulding and wire cutting methods are just as suitable for creating chocolate

    confectionaries as the methods that can be used to manufacture a product bearing the Pocky

    product configuration. And the method used to manufacture a product bearing the Pocky

    product configuration is not necessarily easier, simpler, or less expensive than either of these

    alternatives. Levine Decl. ¶ 26.

    111.   When comparing the costs to manufacture Pocky to

             the costs are very similar when adjusted for the relative capacities of the two

    production lines and the difference in cost per product for these two chocolate biscuits is quite

    small despite their vastly different shapes and appearances.




    Levine Decl. ¶ 27 (citing Oakley Decl., Ex. 47 (EZAKI0182473 (English translation by

    Divergent Language Solutions dated Mar. 6, 2018)) & Fig. 10

    2.     Dr. Levine opined that exclusive use of the Pocky product configuration would not put
           competitors at a significant non-reputation-related disadvantage.

    112.   In Dr. Levine’s opinion, exclusive use of the Pocky product configuration would not put

    competitors at a non-reputation-related disadvantage (let alone a significant one) because there




                                                     27
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 33 of 161 PageID: 9576

    PUBLIC VERSION

    are a multitude of alternative designs for snack products that serve the same purposes. Levine

    Decl. ¶ 28.

    113.   There are other ways to deliver a coated cookie stick that do not copy the essential nature

    of the design and appearance of the Pocky products. For example, chocolate-coated products

    such as Twix bars and the sticks extracted from Kit Kat bars are very successful implementations

    of stick-like products that are completely coated. The uncoated end of the Pocky sticks is one of

    the visual characteristics of the Pocky product, but given these two examples, this feature is not

    an essential factor in the performance of the product. Levine Decl. ¶ 29.

    114.   Many snack product configuration trademarks are registered with the PTO, including on

    the Principal Register. For example:

    Mark / Description                                       Reg. No. / Owner / Register (Status)

                                                             1,929,420
                                                             General Mills Marketing, Inc.
                                                             Principal (Live)
    The mark consists of the three dimensional distinctive
    configuration of the goods themselves. The stippling
    in the drawing is intended to show the three
    dimensional nature of the trademark and does not
    indicate color nor does it form a part of the
    trademark.

                                                             2,078,468
                                                             Mondelez Europe GmbH
                                                             Principal (Live)
    The mark consists of the shape of the chocolate and
    candies. The lining is for shading purposes only and
    does not indicate color.




                                                    28
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 34 of 161 PageID: 9577

    PUBLIC VERSION


    Mark / Description                                      Reg. No. / Owner / Register (Status)

                                                            3,293,236
                                                            Frito-Lay North America, Inc.
                                                            Principal (Live)


    Color is not claimed as a feature of the mark. The
    mark consists of the configuration of a crisp snack.
    The stippling is a feature of the mark and does not
    indicate color.

                                                            3,839,907
                                                            Frito-Lay North America, Inc.
                                                            Principal (Live)



    Color is not claimed as a feature of the mark. The
    mark consists of the configuration of a spiral-shaped
    chip.

                                                            4,322,502
                                                            Hershey Chocolate & Confectionery
                                                            Corporation
    Color is not claimed as a feature of the mark. The      Principal (Live)
    mark is a configuration of a candy bar that consists of
    twelve (12) equally-sized recessed rectangular panels
    arranged in a four panel by three panel format with
    each panel having its own raised border within a large
    rectangle.




                                                    29
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 35 of 161 PageID: 9578

    PUBLIC VERSION


    Mark / Description                                        Reg. No. / Owner / Register (Status)

                                                              5,164,066
                                                              Cerreta Candy Company, Inc.
                                                              Principal (Live)



    Color is not claimed as a feature of the mark. The
    mark consists of a three-dimensional configuration of
    a chocolate candy piece in the nature of a trapezoidal
    prism-like shape featuring three spaced molded
    diagonal ridges at the top surface. The upper left
    ridge is small, while the other two ridges are equal in
    length and longer. The matter shown in broken lines,
    namely, the trapezoidal prism-like shape of the candy
    piece, is not a portion of the mark, but is only
    included to show the position of the mark.

                                                              1,074,161
                                                              Ward-Johnston, Inc.
                                                              Principal (Dead – Expired)




    The stippling on the drawing is for shading purposes
    only.

                                                              2,940,951
                                                              Leng-D’Or, S.A.
                                                              Supplemental (Live)
    The mark consists of an oval potato chip containing
    divots and ridges depicted by squares and lines.




                                                    30
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 36 of 161 PageID: 9579

    PUBLIC VERSION


    Mark / Description                                      Reg. No. / Owner / Register (Status)

                                                            3,346,481
                                                            J&J Snack Foods Corp.
    Color is not claimed as a feature of the mark. The
                                                            Supplemental (Live)
    mark consists of the configuration of a snack food
    product which consists of an elongated tube, with
    ridges on the outside, that is folded on itself by
    twisting two portions together, leaving a connected
    end and a second, twisted end. The linings are a
    feature of the mark and are not intended to indicate
    any particular color.

                                                            4,177,308
                                                            Migros-Genossenschafts-Bund




    Color is not claimed as a feature of the mark. The
    mark consists of a three-dimensional configuration of
    a chocolate bar comprising a rectangular base with
    raised contiguous triangular segments, each segment
    facing in a direction opposite from its adjacent
    segments. The lining in the drawing is for shading
    purposes only.

                                                            4,420,089
                                                            Grupo Bimbo, S.A. B. de C.V.

    Color is not claimed as a feature of the mark. The
    mark consists of a three-dimensional configuration of
    a chocolate-covered marshmallow bar in the shape of
    a rectangle with rounded corners and three curved
    indentations on the two long sides. The lining in the
    drawing is for shading purposes only.




                                                    31
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 37 of 161 PageID: 9580

    PUBLIC VERSION


    Mark / Description                                      Reg. No. / Owner / Register (Status)

                                                            4,626,539
                                                            Ludwig Schokolade GmbH & Co.




    Color is not claimed as a feature of the mark. The
    mark consists of a three-dimensional configuration of
    a chocolate confection in the shape of a truncated
    four-sided pyramid with a star design embossed on
    the top.
    Levine Decl. Ex. A.

    115.   The figures in Paragraph 108 and the trademarks in Paragraph 114 show many other

    potential shapes that are just as suited for manufacturing and consumption as the Pocky products.

    Many of the products in Paragraphs 108 and 114 are just as easy to make and eat as the Pocky

    product configuration. They may, in fact, be easier or less expensive to make. None of these

    shapes appear more difficult or expensive to make than the Pocky product configuration. In Dr.

    Levine’s experience, biscuits and cookies are not commonly made in long, thin rod shapes in

    dimensions that resemble the Pocky product configuration. On the contrary, that shape is

    uncommon for cookies and biscuits. Levine Decl. ¶¶ 30–31.

    3.     Mr. Latella concluded that there are numerous alternative snack product shapes and
           configurations.

    116.   There are numerous commercially available snack products that are fully coated in

    chocolate or cream and/or embodying different shapes and proportions than Pocky, which are

    successfully selling on the U.S. market. For example, items such as Kit Kat have larger market

    shares than the Pocky product. Latella Decl. ¶ 31.

    117.   Mr. Latella does not believe that consumers need to use the uncoated portion of the

    Pocky product to eat the product without getting chocolate on their hands. Consumers purchase


                                                   32
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 38 of 161 PageID: 9581

    PUBLIC VERSION

    and eat all different kinds of fully chocolate or cream-coated biscuit or cookie stick products

    without getting chocolate on their hands, including those products referenced and depicted in

    Paragraph 97 above. Further, the risk of getting chocolate and/or cream on one’s hands while

    consuming these fully-coated products appears only to be an issue if the products are exposed to

    high temperatures and are melting. There are numerous ways that consumers can pick up and

    handle Pocky and there is no right way to do so. Latella Decl. ¶¶ 32–33 (citing Oakley Decl.,

    Ex. 48 (Oku Dep.) at 101:5-15, 81:17-25, 95: 1-15; 96:6-11); Tsuji Decl. ¶ 15.

    118.   Moreover, there is no reason that a product must have the exact product configuration as

    Pocky in order for a consumer to eat the product without getting chocolate or cream on his or her

    hands. For example, a product could be mostly uncoated, half-coated, or coated on one side, and

    a consumer would be able to pick it up without touching the chocolate or cream. Further,

    consumers eat chocolate bars and other confectionary items all the time without getting

    chocolate all over their hands. The exact amount of coating (or lack of coating), as embodied in

    the Pocky product configuration, is therefore not required for a consumer to eat a partially

    chocolate or cream coated product without getting chocolate or cream on their hands. Latella

    Decl. ¶ 34.

    119.   The uncoated portion of the biscuit stick is only one aspect of the product. It would be

    quite possible for a snack product to replicate the proportion of product that is covered with

    chocolate and the proportion that is uncovered in an overall configuration that does not otherwise

    copy the overall product configuration of the Pocky product. Latella Decl. ¶ 35.

    120.   There are numerous alternative designs for partially chocolate or cream coated biscuits or

    cookies that do not embody the Pocky product configuration because they differ in size, shape,

    dimensions, proportions, and/or the nature and amount of chocolate or cream coating, which are




                                                    33
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 39 of 161 PageID: 9582

    PUBLIC VERSION


    mass-manufactured and commercially successful in the United States.




    121.   In Mr. Latella’s opinion, it is not necessary to have an uncovered portion of the Pocky

    product in order to consume the product without getting messy and there are numerous

    alternative product configurations for chocolate or cream-coated biscuits, cookies or confections.

    Latella Decl. ¶ 37.

    122.   Many companies seek to protect the brand recognition and identity associated within their

    products’ appearance by obtaining federal trademark registrations on the configurations of the

    products. For example, Pepperidge Farm owns U.S. trademark registrations that protect the

    overall appearance of its Goldfish crackers (U.S. Trademark Registration Nos. 4726460;

    3290648; 1640659), as well as its Milano cookie (U.S. Trademark Registration No. 3852499).

    Similarly, Hershey holds U.S. trademark registrations for the product configuration of its

    Hershey Kiss (U.S. Trademark Registration Nos. Reg. No. 3572216; Reg. No. 3059066; Reg.

    No. 3028381) and its 12-piece Hershey bar (U.S. Trademark Registration No. 4322502).




                                                   34
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 40 of 161 PageID: 9583

    PUBLIC VERSION




    Latella Decl. ¶ 38.

    123.   Mondelez Europe owns a product configuration trademark for the appearance of its

    Toblerone product (U.S. Trademark Registration No. 2078468) and Tootsie Roll Industries, LLC

    holds a product configuration trademark for the appearance of its Andes mints (U.S. Trademark

    Registration No. 2638806).




                                                  35
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 41 of 161 PageID: 9584

    PUBLIC VERSION

    Latella Decl. ¶ 39.

    124.   Other companies have created brand recognition for the appearance of their products and

    also acquired trademark registrations for the unique product configurations for a wide range of

    snack items. For example, Cerretta Candy Company, Inc. owns a trademark on the product

    configuration of its French Mints (U.S. Trademark Registration No. 5164066), McKee Foods

    Kingman, Inc. owns a product configuration trademark registration for the appearance of its

    Little Debbie Be My Valentine cakes (U.S. Trademark Registration No. 4997554), and J&J

    Snack Foods Corp. owns a product configuration trademark for the appearance of its Tio Pepe’s

    Churros Pastry Stix (U.S. Trademark Registration No. 5015715).




    Latella Decl. ¶ 39.

    125.   A number of companies, such as Frito-Lay North America, Inc., Rice Investment, LP,

    and Princeton Vanguard, LLC own product configuration trademarks for the unique shapes of

    their pretzel snacks (U.S. Trademark Registration Nos. 3754107 (Rold Gold Heartzels); 3646587

    (Utz Pretzel Wheels); 4036701 (Pretzel Crisps)).



                                                   36
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 42 of 161 PageID: 9585

    PUBLIC VERSION




    Latella Decl. ¶ 40.

    126.   Most, if not all, snack products, such as those depicted in Paragraphs 97 and 122–125, are

    designed to be convenient and easy for consumers to store, transport, and eat quickly. Latella

    Decl. ¶ 42.

    127.   Manufacturers of snack foods intentionally develop their products so as to taste good and

    appeal to one or more of four key consumer drivers: 1) to save the consumer time; 2) to save the

    consumer money; 3) to entertain the consumer; or 4) to make something that is good for the

    health of the consumer. But manufacturers find many different ways to attain those qualities and

    it is not unusual for companies to emphasize these attributes in the advertising and promotion of

    these products. Latella Decl. ¶ 42. Mr. Latella opines that the Pocky product configuration is

    not necessary to achieve any of these attributes. Nor is the Pocky product configuration any

    more suited to these attributes than any number of other snack product shapes and

    configurations. Latella Decl. ¶ 42.




                                                   37
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 43 of 161 PageID: 9586

    PUBLIC VERSION


           D.      Dr. Levine and Mr. Latella concluded that the evidence Lotte cites does not
                   show that the Pocky product configuration is functional.

    1.     Dr. Levine concluded that the uncoated portion of the biscuit stick does not render the
           Pocky product configuration functional.

    128.   Dr. Levine opines that the uncoated portion of the Pocky product is not essential for the

    purpose of a snack product. For example, consumers have not rejected Kit Kat and Twix

    chocolate products because they are completely coated. Levine Decl. ¶ 33.

    129.   Melting is generally not a problem for chocolate-covered snack products because

    chocolate behaves as a solid over most of the temperatures that consumers regularly encounter

    while eating snack products. Levine Decl. ¶ 34–35.

    130.   Americans purchase and consume many products that are fully coated in chocolate which

    are more commercially successful than Pocky products. Additionally, there are other ways to

    design a coated stick product so that the chocolate portion would not be held by the consumer.

    Levine Decl. ¶ 36.

    131.   In addition, the uncoated portion of the biscuit stick is just one element of the Pocky

    product configuration. In Dr. Levine’s opinion, even if the uncoated portion of the Pocky biscuit

    sticks could play some utilitarian role in certain limited circumstances, that role does not detract

    from the ornamental nature of the overall combination of features. Levine Decl. ¶ 36.

    2.     Dr. Levine concluded that Lotte’s other purported “utilitarian advantages” of the
           Pocky product configuration do not render the Pocky product configuration
           functional.

    132.   Dr. Levine opines that the Pocky product configuration is no more suited for holding,

    consumption, or packaging that the vast majority of other snack products. Levine Decl. ¶ 37.




                                                     38
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 44 of 161 PageID: 9587

    PUBLIC VERSION

                          a.      Convenience or ease of consumption is not evidence of
                                  functionality.

    133.   All of the snack products depicted in Paragraph 97 above are convenient, easy to hold,

    and easy to eat. All snack products, virtually without exception, share these same qualities.

    Levine Decl. ¶ 38.

    134.   Dr. Levine opines that qualities such as convenience, ease of holding, and ease of

    consumption cannot be evidence that the Pocky product configuration in particular is functional

    when virtually every possible product configuration has the same purported advantages. Levine

    Decl. ¶ 38.

    135.   Many products whose configurations are registered trademarks with the PTO (see

    Paragraph 114) are convenient, easy to hold and easy to eat. Levine Decl. ¶ 38 & Ex. A.

                          b.      Ease of sharing or suitability for packaging in sharable quantities
                                  are not evidence of functionality.

    136.   Dr. Levine opines that ease of sharing is not evidence of functionality for the Pocky

    product configuration. Levine Decl. ¶ 39.

    137.   A majority of snack products are sold in quantities suitable for sharing, which is two or

    greater. Levine Decl. ¶ 39.

    138.   Other snack products sold as a single piece are designed to facilitate breaking into

    multiple pieces which can be shared (for example, Reg. No. 4,322,502 on the Principal Register

    for a Hershey bar in Paragraph 114). Levine Decl. ¶ 39.

    139.   Dr. Levine opines that the Pocky product configuration is no better suited to sharing than

    the vast majority of other snack products such as those shown in Paragraphs 97 and 114. Levine

    Decl. ¶ 39.

    140.   Dr. Levine opines that ease of sharing cannot be evidence that the Pocky product

    configuration is functional. Levine Decl. ¶ 39.


                                                      39
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 45 of 161 PageID: 9588

    PUBLIC VERSION

                          c.      The Pocky product configuration does not reduce packaging costs.

    141.   Dr. Levine opines that the Pocky product configuration does not reduce packaging costs.

    Levine Decl. ¶ 40

    142.   According to Dr. Levine, the Pocky product configuration is harder to package than many

    other snack products. Packaging a long, thin product, such as Pocky requires alignment prior to

    packaging. It is simpler and cheaper to package snack products whose shapes allow for pouring

    the product into a package (for example Reg. No. 1,929,420 and Reg. No. 3,293,236 in

    Paragraph 114). Levine Decl. ¶ 40.

    143.   In Dr. Levine’s opinion, none of these characteristics—convenience, ease of

    consumption, suitability for sharing, packaging costs—are advantages of the Pocky product

    configuration over the vast majority of other snack products. Levine Decl. ¶ 41.

                          d.      The Pocky product configuration does not create a “unique
                                  texture” or “snap.”

    144.   Texture of a confectionary is a function of its formulation and processing conditions, not

    its shape. The word “snap” is not a technical term of art that food process engineers would use

    to describe a confectionary. “Snap” is an ambiguous term. Certainly, breaking a confectionary

    could create a “snap” sound, but the sound would depend on the formulation and processing of

    the product, not its shape or appearance. Levine Decl. ¶ 42.

    3.     Dr. Levine concluded that the ’428 patent is not evidence that the Pocky product
           configuration is functional.

    145.   U.S. Patent No. 8,778,428 (the “’428 patent”) claims priority to an application filed in

    Japan on May 26, 2006. Hallerman Decl., Ex. 34 at (30).

    146.   The ’428 patent states that “[s]tick-shaped snacks, such as stick-shaped pretzels,

    composite snacks prepared by coating such stick-shaped pretzels with chocolate or the like, etc.,




                                                   40
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 46 of 161 PageID: 9589

    PUBLIC VERSION

    are conventionally known.” Hallerman Decl., Ex. 34, 1:20–23. This comment from 2006 refers

    to Pocky itself, which was known in Japan for decades prior to 2006. See Tsuji Decl. ¶ 15.

    147.   The ’428 patent is currently in force and will not expire until 2027. Hallerman Decl.,

    Ex. 34 at (22); 35 U.S.C. § 154.

    148.   Dr. Levine opines that the ’428 patent is not evidence that the Pocky product

    configuration is functional. Levine Decl. ¶ 43.

    149.   The ’428 patent discloses and claims particular methods of manufacturing straight stick-

    shaped snacks. Levine Decl. ¶¶ 44–46; see, e.g., Hallerman Decl., Ex. 34, Abstract & col. 6,

    lines 21–60 (claim 1).

    150.   Dr. Levine opined that Glico did not seek or receive utility patent rights in the Pocky

    product configuration via the ’428 patent—Glico instead received patent rights to particular

    manufacturing methods and products made by those particular methods. Levine Decl. ¶¶ 44–46;

    Hallerman Decl., Ex. 34, 6:21–8:59.

    151.   Dr. Levine opines that the central advance of the ’428 patent is a method of

    manufacturing very thin biscuit sticks—2.5 mm to 3.5 mm in cross-sectional width (which is

    thinner than the vast majority of standard Pocky products)—so that they remain straight while

    baking. Levine Decl. ¶ 45; e.g., Hallerman Decl., Ex. 34, 2:13–22.

    152.   Dr. Levine opines that the Pocky product configurations are not essential to, or dependent

    upon, that advance—they are, at most, an optional possibility which might or might not be

    obtained by use of the methods of only four dependent claims of the ’428 patent (and, even then,

    only in a very thin embodiment, not reflective of most embodiments of the Pocky trade dress).

    Levine Decl. ¶ 45; see, e.g., Hallerman Decl., Ex. 34, 6:21–60, 7:8–47, 8:8–40 (independent

    claims not claiming coating), 6:61–64 (claim 2), 7:48–58 (claims 6–7), 8:50–58 (claim 13).




                                                      41
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 47 of 161 PageID: 9590

    PUBLIC VERSION

                            a.       The ’428 patent does not claim the Pocky product configuration

    153.    Dr. Levine opines that the ’428 patent does not claim any Pocky product configurations.

    Levine Decl. ¶ 46.

    154.    The ’428 patent contains fourteen claims. Hallerman Decl., Ex. 34, col. 6, line 21–col. 8,

    line 59; Levine Decl. ¶ 46.

    155.    Claims 1–13 are directed to methods of manufacture for producing stick-shaped snacks

    and not the stick-shaped snacks themselves. Hallerman Decl., Ex. 34, col. 6, line 21 (claim 1),

    col. 6, line 61 (claim 2), col. 6, line 65 (claim 3), col. 7, line 4 (claim 4), col. 7, line 8 (claim 5),

    col. 7, line 48 (claim 6), col. 7, line 52 (claim 7), col. 7, line 59 (claim 8), col. 8, line 4 (claim 9),

    col. 8, line 8 (claim 10), col. 8, line 40 (claim 11), col. 8, line 46 (claim 12), col. 8, line 50 (claim

    13); Levine Decl. ¶ 46.

    156.    Claim 14 is directed to a stick-shaped snack, but only a stick-shaped snack that is made

    by the particular method of claim 1. Hallerman Decl., Ex. 34, col. 8, line 59; Levine Decl. ¶ 46.

    The method of claim 1 does not produce a product bearing the Pocky product configuration at

    least because it contains no coating step. Hallerman Decl., Ex. 34, col. 6, lines 21–60; Levine

    Decl. ¶ 46.

                            b.       The manufacturing methods claimed in the ’428 patent do not
                                     necessarily result in the Pocky product configuration

    157.    Dr. Levine opines that the patented manufacturing methods of the ’428 patent do not

    necessarily result in a product bearing the Pocky product configuration. Levine Decl. ¶ 47.

    158.    Dr. Levine opines that the methods disclosed and claimed in the ’428 patent can be used

    to create products that do not bear the Pocky product configuration. Levine Decl. ¶ 47.




                                                        42
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 48 of 161 PageID: 9591

    PUBLIC VERSION

    159.     Claims 1, 3–5, and 8–12 of the ’428 patent clearly do not result in the Pocky product

    configurations because they do not recite any coating step. Levine Decl. ¶ 48; Hallerman Decl.,

    Ex. 34, col. 6, line 21–col. 8, line 50.

    160.     Claim 14, which is directed to a stick-shaped snack made by the method of claim 1, does

    not cover the Pocky product configurations because performing claim 1 does not yield the Pocky

    product configurations. Levine Decl. ¶ 48; Hallerman Decl., Ex. 34, col. 8, line 59, Col. 6, lines

    21-60.

    161.     Dr. Levine opines that claim 2 (which includes the steps of claim 1) does not necessarily

    yield the Pocky product configurations, or even those limited Pocky product configurations that

    are 2.5 mm to 3.5 mm in cross-sectional width. Claim 2 recites that “at least part of the stick-

    shaped” pastry is coated. Therefore, performing claim 2 could also produce a biscuit stick that is

    entirely coated, and not covered by the Pocky product configurations. Claim 2 could also

    produce a biscuit stick that is half, or less than half, coated, which would also be different than

    the Pocky product configurations. Levine Decl. ¶ 49; Hallerman Decl., Ex. 34, col. 6, lines 61–

    64.

    162.     Dr. Levine opines that claim 6 (which includes the steps of claim 5) does not necessarily

    yield the Pocky product configurations, or even those limited Pocky product configurations that

    are 2 mm to 3 mm in cross-sectional width before baking. Claim 6, like claim 2, recites that “at

    least part of the stick-shaped” pastry is coated, and like claim 2, could produce biscuit sticks that

    are entirely coated or less than half coated, and therefore not the Pocky product configurations.

    Levine Decl. ¶ 50; Hallerman Decl., Ex. 34, col. 7, lines 47–50.

    163.     Dr. Levine opines that claim 7 does not necessarily yield the Pocky product

    configurations, or even those limited Pocky product configurations that are 2 mm to 3 mm in




                                                     43
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 49 of 161 PageID: 9592

    PUBLIC VERSION

    cross-sectional width before baking. Claim 7 recites coating a stick-shaped pastry by holding

    one end and immersing another end in coating material. Therefore, claim 7 could just as easily

    result in a stick-shaped biscuit that is less than half coated, and not covered by the Pocky product

    configurations. Also, nothing in claim 7 would prohibit fully immersing the biscuit stick in the

    coating material, which would also create a product that is not covered by the Pocky product

    configurations. Levine Decl. ¶ 51; Hallerman Decl., Ex. 34, col. 7, lines 51–58.

    164.   Dr. Levine opines that Claim 13, which includes the steps of claim 10, does not

    necessarily result in the Pocky product configurations, or even those limited Pocky product

    configurations that are 2 mm to 3 mm in cross-sectional width before baking and 2.5 mm to

    3.5 mm in cross-sectional width after baking. Claim 13 includes the steps of claim 10, and like

    claim 7, recites coating a stick-shaped pastry by holding one end and immersing another end in

    coating material. Claim 13 could result in a (2.5 to 3.5 mm wide) stick-shaped biscuit that is less

    than half coated, and nothing in claim 13 prohibits fully immersing the biscuit stick in the coating

    material. Neither of those alternatives, which are possible results of claim 13, would be covered

    by the Pocky product configurations. Levine Decl. ¶ 52; Hallerman Decl., Ex. 34, col. 8,

    lines 50–58.

                           c.     The Pocky product configuration can be manufactured by other
                                  methods not disclosed or claimed in the patent

    165.   The patented manufacturing method of the ’428 patent need not be used to create

    products bearing the Pocky product configuration. Levine Decl. ¶ 53–58.

    166.   The ’428 patent admits that at least one other method of manufacture is used to create

    similar products. Levine Decl. ¶ 53; Hallerman Decl., Ex. 34, col. 1, lines 20–35 (Background of

    the Invention).




                                                    44
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 50 of 161 PageID: 9593

    PUBLIC VERSION

    167.   Although the ’428 patent notes some drawbacks to the prior art method (of extrusion and

    fully cutting before baking), Dr. Levine opines that those drawbacks are not prohibitive. Levine

    Decl. ¶ 53.

    168.   One could manufacture acceptably straight biscuit sticks using such a method. Pocky,

    and its product configuration, pre-dated the ’428 patent by decades, and the prior art

    manufacturing methods that were used to make Pocky represent alternative methods used to

    manufacture commercially successful Pocky products bearing the Pocky product configuration.

    Levine Decl. ¶ 53–58.

    169.   Dr. Levine opines that there are other, simpler ways to manufacture coated cookie sticks,

    either partially or completely coated. Levine Decl. ¶¶ 55–56.

    170.   Dr. Levine opines that dipping sticks to partially coat them could be done in other

    simpler—and probably cheaper—ways such as “enrobing.” Levine Decl. ¶ 57.

                            d.     The purported utilitarian advantages Lotte claims as disclosed in
                                   the ’428 patent are not evidence that the Pocky product
                                   configuration is functional.

    171.   Lotte argues in its Motion that the ’428 patent discloses certain “utilitarian advantages”

    of the Pocky product configuration, including that (1) the shape of the biscuit makes the product

    easy to eat, (2) the straightness of the product results in manufacturing efficiencies, and

    (3) partially coating a biscuit stick increases the strength of the resulting product. Dr. Levine

    disagrees that these purported “utilitarian advantages” are a result of the Pocky product

    configuration. Levine Decl. ¶ 59.

    172.   Dr. Levine opines that ease of consumption is not a quality that renders a design

    functional for the reasons discussed in Paragraph 133–135, above. Levine Decl. ¶ 60.

    173.   The ’428 patent only describes ease of consumption as an advantage with respect to

    biscuit sticks having a maximum cross-sectional width of 2.5 mm to 3.5 mm, and it distinguishes

                                                     45
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 51 of 161 PageID: 9594

    PUBLIC VERSION

    biscuit sticks with the dimensions of most varieties of Pocky as less easy to eat. Hallerman

    Decl., Ex. 34, col. 4, lines 39-43; Levine Decl. ¶ 60.

    174.   Dr. Levine opines that the straightness of the biscuit stick is not an advantage that renders

    the Pocky product configuration functional. Levine Decl. ¶ 61.

    175.   The ’428 patent and its prosecution history compare two relatively identical stick-shaped

    products, one very straight, Hallerman Decl., Ex. 34, col. 1, 60–62 (describing the invention),

    and the other also straight but with some warping at the ends. Hallerman Decl., Ex. 34, col. 1,

    lines 48–51 (describing prior art products); Levine Decl. ¶ 61.

    176.   The ’428 patent states that a biscuit stick that is very straight shape with no warping at

    the ends has advantages over a shape with warping, Hallerman Decl., Ex. 34, col. 5, line 64–

    col. 6, line 7, and thus it claims a method to prevent warping at the ends. E.g. Hallerman Decl.,

    Ex. 34, col. 6, lines 21–60 (claim 1); Levine Decl. ¶ 61.

    177.   The Pocky product configuration, which includes other features besides the straightness

    of the stick, covers both very straight and relatively straight products (with some end-warping).

    Levine Decl. ¶ 61.

    178.   In the real world, there is no such thing as a perfectly straight product—from an

    engineering perspective, all real world objects are straight to within some tolerance. This is

    particularly true for food products. Levine Decl. ¶ 61.

    179.   Dr. Levine has opined that absolute straightness is not essential to the Pocky product

    configuration. Levine Decl. ¶ 61.

    180.   The ’428 patent does not address shapes other than biscuit sticks (and only very thin ones

    at that) and therefore does not disclose any utilitarian advantage of the Pocky product




                                                     46
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 52 of 161 PageID: 9595

    PUBLIC VERSION

    configuration as compared to products with other shapes, such as circular, square, or rectangular.

    Levine Decl. ¶ 62; see, e.g., Hallerman Decl., Ex. 34, col. 47–62.

    181.   Dr. Levine has opined that a biscuit stick need not be perfectly straight to facilitate

    manufacturing. Levine Decl. ¶ 63.

    182.   The ’428 patent itself notes two alternative methods of coating that do not require picking

    up the sticks (e.g., passing the sticks on a conveyor under a curtain of coating material). Levine

    Decl. ¶ 63; Hallerman Decl., Ex. 34, col. 6, lines 13–19.

    183.   In addition, the ’428 patent does not suggest that its approach is necessary for creating

    relatively straight biscuit sticks that are wider than 3.5 mm. Levine Decl. ¶ 63.

    184.   Coating a biscuit stick will make it stronger, but so will increasing the thickness of the

    stick, which would not necessarily yield the Pocky product configuration. Levine Decl. ¶ 64.

    185.   Any increase in thickness—whether by coating or simply increasing the diameter of the

    uncoated stick—will increase the stick strength. Levine Decl. ¶ 64.

    186.   Coating the entirety of a biscuit stick, rather than just part, would also make the product

    stronger without yielding the Pocky product configuration. Levine Decl. ¶ 65.

    187.   Dr. Levine opines that the choice to coat only part of a biscuit stick—instead of

    increasing the width of the product or coating the whole length of the product—is not an

    advantage over the alternatives, but a choice to yield a particular ornamental appearance. Levine

    Decl. ¶ 65.

    188.   A fully coated stick will be stronger than a partially coated stick—if the purpose was to

    strengthen the product, it would be more effective to coat the whole thing from one end to the

    other. Levine Decl. ¶ 65.




                                                     47
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 53 of 161 PageID: 9596

    PUBLIC VERSION

    189.   Dr. Levine opines that the Pocky product configurations are not necessary for a stronger

    product. Lots of snack products have chocolate or cream coatings, but such a coating does not

    make them functional. Levine Decl. ¶ 66.

    190.   The ’428 patent only describes added strength of the coating as a purported advantage as

    applicable to biscuit sticks having a maximum cross-sectional width of 2.5 mm to 3.5 mm,

    thereby distinguishing biscuit sticks with the dimensions of most varieties of Pocky. Levine

    Decl. ¶ 67; Hallerman Decl., Ex. 34, col. 6, lines 8-12.

    191.   The ’428 patent says nothing about “snap”—in fact, the word “snap” does not appear in

    the ’428 patent at all. Levine Decl. ¶ 68.

                           e.     At most the ’428 patent discusses and claims methods that result in
                                  a biscuit stick that is 2.5 mm to 3.5 mm in cross-sectional width,
                                  which does not match the vast majority of embodiments of the
                                  Pocky product configuration.

    192.   Dr. Levine opines that the ’428 patent discusses only a subset of the possible

    embodiments of the Pocky product configuration and distinguishes others, including

    embodiments that encompass the vast majority of Pocky products. Levine Decl. ¶ 69.

    193.   The ’428 patent describes purported attributes of a biscuit stick as they relate to stick-

    shaped pastries with a “maximal cross-sectional width of . . . 2.5 mm to 3.5 mm.” Hallerman

    Decl., Ex. 34, col. 2, lines 20–21, col. 4, lines 34–44; Levine Decl. 69–70.

    194.   The normal Pocky product configuration does not fall within the scope of the ’428

    patent’s disclosure or claims because its cross-sectional width is about 4.0 mm. Levine Decl.

    ¶ 71, Ex. B.

    195.   The normal Pocky products do not conform to the maximum dimensions disclosed and

    claimed in the ’428 patent, but are as much as 50% larger. Levine Decl. ¶ 71, Ex. B.




                                                    48
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 54 of 161 PageID: 9597

    PUBLIC VERSION

    196.   The difference in cross-sectional width that Dr. Levine measured between Ultra Slim

    Pocky and regular Chocolate Pocky was about 33%, which is a significant difference. Levine

    Decl. ¶ 72.

    197.   Dr. Levine opines that a patent related to one embodiment of a product configuration, but

    that distinguishes all other embodiments of the same product configuration, cannot show

    functionality of the product configuration as a whole. Levine Decl. ¶ 73.

    4.     Dr. Levine concluded that the Japanese utility model is not evidence that the Pocky
           product configuration is functional

    198.   Ezaki Glico’s Japanese Utility Model No. 903255 was part of the record considered by

    the USPTO before it issued Glico’s trademark Reg. No. 1,527,208. Oakley Decl., Ex. 2 at

    EZAKI0000054–57.

    199.   The PTO was aware of the Japanese utility model, and nonetheless issued the ’208

    trademark registration to the Pocky product configuration. Oakley Decl., Ex. 2 at

    EZAKI0000151.

    200.   The detailed description in the utility model presents a chocolate coated biscuit, but

    focuses specifically on “depression B,” into which the chocolate is inlaid. Levine Decl. ¶ 75;

    Hallerman Decl., Ex. 28 (“chocolate C that covers biscuit part A partly sets into grooves B and

    more fully combines biscuit part A with chocolate part C, so that even when biscuit part A is

    covered with chocolate C in a manner that leaves part D thereof exposed, not only is chocolate

    part C is less prone to becoming separated from biscuit part A, but causing grooves B to be set

    parallel to the 2 generating lines symmetrical to the center line of the cylindrical biscuit part A

    also prevents virtually any loss of biscuit part A’s strength against lateral pressure by virtue of

    having formed grooves B, making [the invention] sensible and practical”).




                                                     49
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 55 of 161 PageID: 9598

    PUBLIC VERSION

    201.   Dr. Levine opines that the “improvement” of Glico’s utility model is the depression B

    rather than the overall shape and appearance. Including this depression or groove serves to

    increase the thickness of the coating and may change the moment of inertia (and therefore

    strength) of the resulting product slightly. Levine Decl. ¶ 75.

    202.   Depression B is not relevant to this case because it is not part of the Pocky product

    configuration. Levine Decl. ¶ 75.

    203.   There is no intellectual property right corresponding to a utility model in the United

    States, and a Japanese utility model is not the same as a U.S. utility patent. Oakley Decl., Ex. 49

    (World Intellectual Property Organization (“WIPO”) summary of types of nation protection

    available) at 2 (showing utility model instead of patent in available in Japan), 3 (showing utility

    model not available in the U.S.); Oakley Decl., Ex. 50 (WIPO summary of where Utility models

    can be acquired).

    204.   Statements in the utility model about the product being “devised so that it can be easily

    eaten” and that “the ‘elongated shape’ of the partially coated biscuit stick makes it easy to eat

    and ‘very convenient’” are not related to the improvement for which Glico applied in the utility

    model. Levine Decl. ¶ 75. The fact that the Pocky product configuration is easy to eat or

    convenient does not distinguish it from any other snack food product configuration. There are

    any number of snack foods that are easy to eat and convenient, yet do not bear the Pocky product

    configuration. Levine Decl. ¶ 76.

    205.   The uncoated portion of the biscuit stick is an unnecessary ornamental flourish because

    chocolate and other coatings do not adhere to the hand under normal conditions. Levine Decl.

    ¶¶ 33–36; Latella Decl. ¶¶ 46–49.




                                                     50
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 56 of 161 PageID: 9599

    PUBLIC VERSION


    5.     Dr. Levine concluded that the other two U.S. utility patents Lotte cites are not evidence
           that the Pocky product configuration is functional.

    206.   Dr. Levine opines that U.S. Patent No. 6,242,021 (“Rooney”) and U.S. Patent No.

    4,889,729 (“Aujourd’hui”) are not evidence that the Pocky product configuration is functional.

    Levine Decl. ¶¶ 77, 82.

    207.   Neither of the Rooney nor Aujourd’hui patents disclose a product that looks anything like

    the Pocky product configurations. Levine Decl. ¶ 78. Dr. Levine, therefore, opines that Rooney

    and Aujourd’hui cannot have any bearing on the functionality of the Pocky product

    configurations, which must be considered as a whole. Levine Decl. ¶ 78.

    208.   Rooney discloses a “stick,” but one that is surrounded by shapes that look like Cheerios.

    The only commonality between the product disclosed in Rooney and the Pocky product

    configuration is that there is an underlying stick. The products otherwise look very different.

    The product of Rooney is specifically described as an edible “toy,” and the neatness of the

    product doesn’t come into the discussion. Hallerman Decl., Ex. 36, Abstract & col. 1, lines 55–

    58.




    Figure 19. Figure 1 of Rooney.

    Levine Decl. ¶ 79.




                                                    51
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 57 of 161 PageID: 9600

    PUBLIC VERSION

    209.   The product disclosed in Aujourd’hui looks vastly different than the Pocky product

    configurations. Levine Decl. ¶ 80; Hallerman Decl., Ex 37, Fig. 1.

    210.   Aujourd’hui discloses a product that looks more like Keebler Fudge Sticks, or Kit Kats—

    a multilayered product of wafers separated by cream layers—which doesn’t even vaguely look

    like the Pocky product configurations. Levine Decl. ¶ 80; Hallerman Decl., Ex 37, Fig. 1.

    211.   Aujourd’hui claims an entirely different kind of “holding member” than the uncoated

    portion of the Pocky product configuration. Aujourd’hui specifically states that the non-sticky

    finger piece is a wafer. Levine Decl. ¶ 80; Hallerman Decl., Ex 37, col. 2, lines 40–45.




    Figure 20. Figure 1 of Aujourd’hui.

    Levine Decl. ¶ 80.

    212.   Aujourd’hui demonstrates that there are different ways to design a confectionary to be

    held. Levine Decl. ¶ 80.

    213.   Dr. Levine opines that Aujourd’hui does not demonstrate that the wafer holding members

    are essential to the use or purpose of a confectionary. Levine Decl. ¶ 81.

    214.   Dr. Levine disagrees with Aujourd’hui’s implication that “wafer sheet pieces” need to be

    applied to “chocolate products in order to avoid melting the chocolate by holding it in the hand”




                                                    52
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 58 of 161 PageID: 9601

    PUBLIC VERSION

    because under most normal conditions chocolate does not immediately melt and soil a

    consumer’s fingers. Many chocolate products are entirely coated, and consumers use their

    fingers to eat snack products that are completely coated in chocolate or other material all the

    time. Levine Decl. ¶ 81.

    215.   Because of their major differences, Dr. Levine does not believe that either of the Rooney

    or Aujourd’hui patents are evidence that the Pocky product configuration is functional. Levine

    Decl. ¶ 82.

    216.   Lotte argues in its motion that the Rooney and Aujourd’hui patents bear specifically on

    the uncoated portion of the Pocky product configuration. However, the uncoated portion is just

    one aspect of the overall appearance of the Pocky product configuration. Levine Decl. ¶ 82.

    6.     Mr. Latella concluded that none of Glico’s advertising or Lotte’s other purported
           evidence shows that the Pocky product configuration is functional.

    217.   Mr. Latella opines that when the functionality inquiry is properly confined to the correct

    question—whether the product configuration is essential to the use or purpose or affects the cost

    or quality—and applied with an eye toward the snack market in general, Glico’s advertising for

    Pocky products does not demonstrate that the Pocky product configuration is functional, either in

    whole or in part. Latella Decl. ¶ 43.

    218.   The uncoated portion of the Pocky product is not a functional feature of the Pocky

    product configuration at least because consumers purchase and eat all different kinds of fully

    chocolate or cream-coated biscuit, cookie or wafer products without getting chocolate or cream

    on their hands, including the products referenced in Paragraphs 97 and 122–125. Latella Decl.

    ¶ 44. The fact that the uncoated portion of the Pocky product allows users to see the biscuit stick

    does not make it a functional feature. Latella Decl. ¶¶ 57–58. Mr. Latella’s deposition

    testimony was directed at artisanal products, not mass-produced products like Pocky. Latella



                                                    53
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 59 of 161 PageID: 9602

    PUBLIC VERSION

    Decl. ¶ 58. There are other ways to identify the nature of the product under a coating, such as

    describing the product or depicting a cutaway on the packaging. Latella Decl. ¶ 58. Indeed,

    Pocky’s packaging states that the product is “chocolate cream covered biscuit sticks.” Latella

    Decl. ¶ 58.

    219.    The risk of getting melted chocolate or cream on one’s hands appears only to be an issue

    if coated products are exposed to high temperatures or held for a lengthy period. Latella Decl.

    ¶ 45.

    220.    Consumers eating a snack product normally would not hold onto the product for extended

    amounts of time, just for the length of time it takes consumers to consume the product. Latella

    Decl. ¶ 45.

    221.    Mr. Latella opines that the uncoated portion is not essential to the use or purpose of the

    Pocky product configuration because there are numerous ways that consumers can pick up and

    handle Pocky and that there is no right way to do so. Latella Decl. ¶ 46.

    222.    Glico provides demonstrations of the Pocky product in which the product is displayed

    and demonstrated in different ways, and consumers are not instructed or encouraged to pick up

    the Pocky product in any particular way. Oakley Decl., Ex. 51 (Merren Dep.) at 154:5-155:13;

    Latella Decl. ¶ 47.

    223.    Mr. Latella opines that there is no reason that a product must have the exact product

    configuration as Pocky in order to allow a consumer to eat a product without getting chocolate or

    cream on his or her hands and that the uncoated portion is not “essential to the use or purpose” of

    the product. Latella Decl. ¶ 48.

    224.    Mr. Latella opines that the uncoated portion of the Pocky product is simply one aspect of

    the Pocky product configuration and that even if the uncoated portion of the Pocky product had




                                                     54
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 60 of 161 PageID: 9603

    PUBLIC VERSION

    some utility, that would not render the overall Pocky product configuration functional. Latella

    Decl. ¶ 49.

    225.   Lotte argues in its motion that the shape of the Pocky product configuration is functional

    because it renders products bearing this configuration convenient for transporting and sharing,

    because it allows for compact packaging, or because Glico has advertised these features to

    consumers in promoting the Pocky product. Mr. Latella disagrees with each and every one of

    Lotte’s arguments. Latella Decl. ¶ 50–56.

    226.   Snack products are intentionally designed to be easy and convenient for purchasers to

    transport and consume. To that end, manufacturers generally configure their snack products so

    as make them portable, shareable, compact, and easy to eat on the go. These attributes do not

    render the products “functional” and many companies have trademark registrations for the

    product configurations of products that have these qualities. Moreover, it is not unusual for

    companies to emphasize these attributes in the advertising and promotion of these products.

    Latella Decl. ¶ 51.

    227.   Many of the registered trademark snack product configurations Paragraphs 122–125—

    which bear totally different and distinct shapes and appearances from the Pocky product

    configuration—are just as, or even more, portable, compact, and easier to share than products

    bearing the Pocky product configuration. Latella Decl. ¶ 52.

    228.   The shapes of the Pepperidge Farm Goldfish crackers, Pepperidge Farm Milano cookies,

    Hershey Kisses, Rold Gold Pretzel Heartzels, Utz Pretzel Wheels, and Snack Factory Pretzel

    Crips all lend themselves to sales in soft packages that are easy to fit in a pocket, purse,

    backpack, or lunch bag. Typical packages for these items are shown below:




                                                     55
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 61 of 161 PageID: 9604

    PUBLIC VERSION




    Latella Decl. ¶ 52.

    229.   The products shown in Paragraph 227 are at least as portable as the Pocky product (or

    more so) because the shapes of these products are less fragile than the elongated, thin shape of

    the Pocky product, which requires a cardboard box to protect it. Latella Decl. ¶ 53.

    230.   The shapes of all of these products shown in Paragraph 227 are just as compact and just

    as easy to package and share as the Pocky product configuration (or more so), as demonstrated

    by the simple fact that more of them come in a single package. Latella Decl. ¶ 54.

    231.   Packaging efficiencies can also be achieved with almost any small or thin shape, and, if

    anything, the Pocky product configuration is less utilitarian than other snack products in this

    regard. For example, while the Pocky products need to be aligned within their packaging to

    prevent breakage, other configurations are not aligned or arranged in any particular order within

    the packaging, making them easier to package. Latella Decl. ¶ 56.

    232.   Mr. Latella opines that convenience, portability, compactness, and shareability are

    commonly shared benefits of most snack products and the particular shape and appearance of the




                                                    56
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 62 of 161 PageID: 9605

    PUBLIC VERSION


    Pocky product configuration cannot be said to be essential to its use or purpose as a snack

    product on this basis. Latella Decl. ¶ 56.

           E.      At deposition, Lotte’s expert Mr. Townley agreed with many of Glico’s
                   experts’ conclusions.

    233.



    234.




    235.



    236.



    237.




    238.




    239.




                                                    57
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 63 of 161 PageID: 9606

    PUBLIC VERSION


           F.      Lotte attempted to register the Pocky product configuration as a trademark
                   in the United States.

    240.




    Oakley Decl., Ex. 52 at PWSP0007.

    241.   The product configuration that Lotte was attempting to register is indistinguishable from

    Glico’s ’119 and ’404 Registrations in material respects:




    Glico’s Pocky Almond Crush product
    configuration reflected in the ’119 and ’404
    Registrations.


    242.




                                                   58
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 64 of 161 PageID: 9607

    PUBLIC VERSION




    243.




    244.



    245.



    246.




    247.   The ’773 application became abandoned when Lotte failed to respond to the office action

    by September 28, 1996. Oakley Decl., Ex. 53 (Status of App. No. 74/712,773).

           G.     Lotte has attempted to register the Pocky product configuration as a
                  trademark in other jurisdictions that prohibit trade dress rights covering
                  functional product configurations.

    248.




                                                 59
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 65 of 161 PageID: 9608

    PUBLIC VERSION




    249.




    250.




    Jurisdiction
    Statutory Authority     Pertinent Bars to Registration
    (Citation)




                                           60
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 66 of 161 PageID: 9609

    PUBLIC VERSION




                                        61
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 67 of 161 PageID: 9610

    PUBLIC VERSION




    251.




    252.




    253.




    254.




                                        62
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 68 of 161 PageID: 9611

    PUBLIC VERSION


    255.




    VII.

              A.      Glico’s trademarks

    256.      Glico began marketing and selling Pocky products in the United States at least as early as

    August of 1978. See Oakley Decl., Ex. 10 at Revised Exhibit A; id., Ex. 14.

    257.      Glico has been continuously selling POCKY products bearing the Pocky product

    configuration in the United States from 1978 through the present,

                                              See Oakley Decl., Ex. 10 at Revised Exhibit A; id.,

    Ex. 14.

    258.




    259.      Glico is the owner of, inter alia, the following U.S. Trademark Registrations for the

    Pocky product configuration and the Pocky Almond Crush product configuration: U.S. Glico’s

    U.S. Trademark Registration No. 1,527,208 (the “‘208 Registration”) for the Pocky product

    configuration, registered on the Principal Register on February 28, 1989; U.S. Trademark

    Registration No. 1,986,404, (the “‘404 Registration”) for the Pocky Almond Crush product

    configuration, registered on the Supplemental Register on July 9, 1996, and U.S. Trademark

    Registration No. 2,615,119 (the “‘119 Registration”) for the Pocky Almond Crush product

    configuration, registered on the Principal Register on September 3, 2002. See Oakley Decl.,

    Exs. 2, 11, 14.


                                                      63
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 69 of 161 PageID: 9612

    PUBLIC VERSION


           B.

    260.




                           )).

    261.



    262.



    263.




    264.



    265.




    266.




                                        64
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 70 of 161 PageID: 9613

    PUBLIC VERSION




    267.



    268.



    269.




    270.




    271.




    272.




                                        65
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 71 of 161 PageID: 9614

    PUBLIC VERSION


    273.




    274.



    275.




    276.




    277.    As Glico’s trademark rights to the Pocky product configuration, as identified in the ‘208

    Registration, are still valid and subsisting,




    278.




                                                    66
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 72 of 161 PageID: 9615

    PUBLIC VERSION




           C.

    279.




    280.




    281.




    282.




    283.




                                        67
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 73 of 161 PageID: 9616

    PUBLIC VERSION


    284.




    285.




    286.




    287.




    288.




    289.




                                        68
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 74 of 161 PageID: 9617

    PUBLIC VERSION




                                       Id.

    290.




           D.

    291.




    292.




    293.




                                         69
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 75 of 161 PageID: 9618

    PUBLIC VERSION




    294.




    295.




    296.




    297.




    298.




                                        70
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 76 of 161 PageID: 9619

    PUBLIC VERSION




    299.




    300.




    VIII. Glico did not unreasonably delay legal proceedings, nor did Lotte suffer any
          prejudice from the timing of this suit.

           A.      Glico diligently put Lotte on notice that Glico objected to the sale of Pepero



    301.   In 1993 and 1994, Glico’s outside counsel sent Lotte letters objecting to the sale of

    Lotte’s infringing products in the U.S., asserting that those sales were likely to cause confusion,

    and “demand[ing] that [Lotte] immediately cease all manufacturing and sales of the Pepero and

    Choco Pretch snack foods in their current configuration and use of their existing packaging.”

    Oakley Decl., Ex. 65 (letter from R. Grossman dated Dec. 13, 1993).

    302.




                                                     71
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 77 of 161 PageID: 9620

    PUBLIC VERSION




    303.   After a further letter from Glico’s counsel in March 1994,




    304.




    305.



           B.      Lotte claims that it was anticipating litigation regarding its sales of Pepero in
                   the U.S. throughout the 2000s until this suit was brought.

    306.   According to its privilege logs, Lotte asserted the work product doctrine (and therefore

    anticipated litigation) “regarding distribution of Pepero products in the United States” in 2003,

    2012, and 2014. Oakley Decl., Ex. 66 (Lotte America’s Second Amended Privilege Log) at 1, 4,

    5.

    307.   Lotte America asserted attorney work product to shield documents from 2003 from

    disclosure, claiming that Lotte anticipated litigation regarding distribution of Pepero in the

    United States. Dkt. 170 at 9–10.

    308.   After examining some of those documents in camera, Magistrate Judge Wettre concluded

    that Lotte was, in fact, anticipating litigation in 2003. See Dkt. 191.




                                                     72
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 78 of 161 PageID: 9621

    PUBLIC VERSION


             C.     The alleged economic injury upon which Lotte relies supports the notion that
                    Lotte carried on its business as usual without any significant or excessive
                    change in promotion or advertising, which is not sufficient for a finding of
                    laches.

    309.



    310.




    11
         Hallerman Decl., Ex. 77 (LOTTE00004945).
    12
         Hansen Decl., Ex. 1.

                                                  73
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 79 of 161 PageID: 9622

    PUBLIC VERSION




    311.



           D.      New evidence and arguments

    312.   Glico propounded an interrogatory seeking “all the factual bases for [Lotte’s] Fourth

    Affirmative Defense (Dkt. 117) that ‘Plaintiffs’ claims are barred by laches, as Plaintiffs

    unreasonably delayed in bringing this action and thus prejudiced Defendants.’” Oakley Decl.,

    Ex. 67 (Glico’s Second Set of Interrogatories to Lotte Korea) at 10.

    313.   In response, Lotte answered:

           Lotte’s PEPERO cookie sticks have been continuously and openly and
           notoriously sold in the United States since at least 1987 in the same stores as
           Ezaki Glico’s POCKY cookie sticks and in competition with POCKY cookie
           sticks. Since at least March 1990, Ezaki Glico had actual knowledge that Lotte
           Confectionary was selling PEPERO cookie sticks throughout the United States,
           including in the same stores on the same shelves as Ezaki Glico’s POCKY cookie
           sticks and in direct competition with Ezaki Glico’s POCKY cookie sticks. In
           December 1993, Ezaki Glico’s outside litigation counsel sent Lotte Confectionary
           a letter alleging that Ezaki Glico owned a trademark for the POCKY cookie stick,
           that Lotte’s sale of PEPERO cookie sticks in the United States was causing a
           likelihood of confusion with the POCKY cookie stick, and demanding that Lotte
           stop selling PEPERO cookie sticks in the United States. Ezaki Glico’s outside
           litigation counsel in the United States stated in subsequent letters to Lotte
           Confectionary in 1994 that Ezaki Glico owned a federal registration for its
           POCKY cookie stick configuration, that Lotte was liable for trademark
           infringement and unfair competition based on its sales of PEPERO cookie sticks


                                                    74
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 80 of 161 PageID: 9623

    PUBLIC VERSION

          in the United States, and that if Lotte did not stop selling PEPERO cookie sticks
          in the United States, Ezaki Glico would file a lawsuit against Lotte and seek
          monetary damages. Lotte continued to sell PEPERO cookie sticks throughout the
          United States, including in the same stores on the same shelves as Ezaki Glico’s
          POCKY cookie sticks and in direct competition with Ezaki Glico’s POCKY
          cookie sticks.

          Ezaki Glico had actual knowledge that Lotte Confectionary was continuing to sell
          PEPERO cookie sticks in the United States, including in the same stores and on
          the same shelves as POCKY cookie sticks and in direct competition with POCKY
          cookie sticks in every year from 1994 through the filing of this action in 2015.
          Despite Lotte’s refusal to stop selling PEPERO cookie sticks in response to Ezaki
          Glico’s December 1993 letter and Ezaki Glico’s actual and continuous knowledge
          from 1994 up until this action was commenced in 2015 that Lotte was continuing
          to sell PEPERO cookie sticks throughout the United States, including in the same
          stores and on the same shelves that Ezaki Glico was selling POCKY cookie sticks
          and in competition with POCKY cookie sticks, Ezaki Glico never objected at any
          time to those sales after 1994 until the filing of this lawsuit more than twenty
          years later in 2015.

          Ezaki Glico’s decades-long, inexcusable delay in filing suit has caused
          substantial, material prejudice to Lotte. In reliance on Ezaki Glico’s decades-long
          delay in filing this action and Ezaki Glico’s implied consent to the sale of
          PEPERO cookie sticks in the United States, Lotte has built up an enormously
          valuable business around the PEPERO cookie stick. During Ezaki Glico’s delay,
          Lotte invested substantial resources in the advertising, marketing and promotion
          of the PEPERO cookie stick throughout the United States, earned millions of
          dollars from the sales of the products and built, at great effort, time and expense,
          significant distribution and retail channels for PEPERO cookie sticks, as well as a
          continuously growing and loyal client following of end users of PEPERO cookie
          sticks throughout the United States.

          If Ezaki Glico had sued in the 1980s or 1990s and won, Lotte would not have
          dedicated the massive amount of time, effort and resources that over the course of
          30 years of sales in the United States has created enormous goodwill and
          recognition in the PEPERO mark and made PEPERO cookie sticks into Lotte’s
          second best-selling product in the United States and created a large, vibrant and
          growing customer base. Lotte America’s business is largely built around the sale
          of PEPERO cookie sticks. If Ezaki Glico had sued and won back in the 1980s or
          1990s, Lotte would have invested in establishing products other than PEPERO in
          the United States, and if it is enjoined now, it will lose all of this investment.
          Ezaki Glico’s deliberate and bad faith decision to sit back and watch while Lotte
          developed an enormously successful product, business, and brand recognition
          around PEPERO before suing has increased Lotte’s potential liability given the
          millions in sales that were made over three decades.




                                                   75
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 81 of 161 PageID: 9624

    PUBLIC VERSION

           In addition, Ezaki Glico has caused massive and material evidentiary prejudice to
           Lotte because of Ezaki Glico’s nearly thirty-year delay in filing suit. Lotte created
           PEPERO in the early 1980s. Much of Lotte’s documents relating to the creation
           and design of the PEPERO cookie stick were discarded long ago in the ordinary
           course of business, as were detailed sales records of exports of PEPERO cookie
           sticks to the United States, to whom those products were sold and the costs of
           those products. Plaintiffs have lost or discarded critically relevant documents such
           as (without limitation) documents relating to when Ezaki Glico first learned of
           PEPERO and the circumstances surrounding how it first learned of PEPERO sales
           in the United States and what it knew about PEPERO being sold in the United
           States in the 1980s and 1990s, as well as its sales documents showing exports of
           POCKY into the United States, and the identity of its customers, all of which
           allegedly dates back to the late 1970s. The third parties that may have had such
           documents or records also discarded them in the ordinary course of business.

           Witnesses (for both Plaintiffs and Defendants) with information about the creation
           and design of the parties’ respective POCKY and PEPERO cookie stick products,
           the sales and promotion of those products in the 1980s and 1990s in the United
           States, and Ezaki Glico’s knowledge of PEPERO cookie sticks sales in the United
           States beginning in the 1980s have passed away or are no longer employed by the
           parties, and are unavailable. Some witnesses who once may have had knowledge,
           have dull and faded memories of the events that transpired in the 1980s and 1990s
           with respect to PEPERO and POCKY in the United States. If Ezaki Glico had
           timely brought this suit in the 1980s or early 1990s instead of sitting back and
           watching as Lotte built up a valuable business around PEPERO cookie sticks over
           a thirty-year period, Lotte would have suffered none of this evidentiary prejudice.
           Ezaki Glico has benefited from the loss of evidence that was occasioned by its
           bad faith and considered decision to wait thirty-years to file this case.

           Lotte Confectionary reserves the right to supplement this response based on
           discovery produced later in this case.

    Oakley Decl., Ex. 5 at 3–7.

    314.   Lotte did not disclose in its contention interrogatory responses any theory of economic

    prejudice related to Paragraph 19 of the Declaration of Sung Sik Eum in Support of Lotte’s

    Motion for Summary Judgment, Dkt. 239 (“Eum Decl.”):

           The demand and popularity of Pepero allows Lotte America to persuade retailers
           to stock Lotte America’s less well-known snack products. If Lotte America could
           no longer sell Pepero, the demand for many of its less well-known snacks would
           evaporate and it would lose many customers altogether.

    See Oakley Decl., Ex. 5 at 3–7.



                                                    76
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 82 of 161 PageID: 9625

    PUBLIC VERSION


    315.   Lotte did not disclose in its contention interrogatory responses any theory of economic

    prejudice related to Paragraph 20 of the Eum Decl.:

           Lotte America orders large quantities of Pepero from Lotte Confectionery every
           month both for its retail business and for its wholesale customers. The Pepero is
           shipped to the United States from Korea in large shipping containers that also
           hold the other snack products that Lotte America plans to sell. Due to the
           significant costs involved in shipment and importation of a container, the
           containers are shipped full to justify the cost. If Lotte America is prohibited from
           importing Pepero, it not be able to place orders of its less well-known snack
           products that are large enough to fill a container. Lotte America would have to
           either take a loss on each partially-filled container or stop importing Lotte
           Confectionery snack products altogether.

    See Oakley Decl., Ex. 5 at 3–7.

    316.   Lotte did not disclose in its contention interrogatory responses any theory of economic

    prejudice related to Paragraph 20 of the Eum Decl.:

           The prohibitive cost of importation, combined with the loss of customers who are
           primarily interested in Pepero rather than Lotte America’s other snacks, would
           likely make it impossible for Lotte America to sustain its snack importation
           business. Lotte America would likely need to lay off employees and relinquish its
           warehouse and trucking services.

    See Oakley Decl., Ex. 5 at 3–7.

    317.   The first time Lotte disclosed any theory related to Paragraphs 18–20 of the Eum Decl.

    was when Lotte actually served the Eum Decl. on September 27, 2018, six days after its motion

    for summary judgment was due. Dkt. 239.

    IX.    Lotte is a willful infringer of Glico’s Pocky product configuration trademarks.

           A.

    318.




                                                    77
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 83 of 161 PageID: 9626

    PUBLIC VERSION


    319.




    320.




    321.




    322.




    323.




                                        78
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 84 of 161 PageID: 9627

    PUBLIC VERSION




    324.




    325.



    326.   In 2015, a court in Korea found Lotte guilty of copying the package design for Glico’s

    Baton d’Or products, a premier version of Pocky. Oakley Decl., Exs. 79 (news article) & 80

    (court decision).

           B.


    327.   After Glico sent cease and desist letters in 1993 and 1994,




    328.



           C.


    329.



    330.




                                                   79
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 85 of 161 PageID: 9628

    PUBLIC VERSION




    331.



    332.   Glico seeks the profits Lotte made from Pepero, starting six years prior to this suit.

    Dkt. 102 at 10; Oakley Decl., Ex. 10 at 7–8.




                                                    80
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 86 of 161 PageID: 9629

    PUBLIC VERSION

            In accordance with Local Rule 56.1(a), Glico hereby sets forth this response in opposition

    to Lotte’s Statement of Undisputed Material Facts in Support of Defendants’ Motion for

    Summary Judgment, Dkt. 235.

    RESPONSE TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       I.        The Pocky product configuration is not functional.

            A.      The Pocky Product Configuration Trade Dress

            1.     Glico claims trade dress in a biscuit stick partially coated with chocolate or cream,
    and in some cases, crushed almonds (the “Pocky product configuration”). Glico owns two
    relevant trademark registrations for its configuration:

    Reg. No.        Registered Configuration       Glico’s Description of        Goods
                                                   the Configuration

    1,527,208                                      “The mark comprises an        “Chocolate covered
                                                   elongated rod comprising      candy stick”
                                                   biscuit or the like,
                                                   partially covered with
                                                   chocolate.”




    2,615,119                                      “The mark consists of the     “Biscuit stick partially
                                                   configuration of the          covered with
                                                   applicant’s goods, which      chocolate or cream in
                                                   are biscuit sticks, covered   which are mixed
                                                   with chocolate or cream       crushed pieces of
                                                   and almonds.”                 almond.”

    Dkt. 102 at Exs. 1, 3. Glico filed the application for the configuration shown in Registration
    No. 1,527,208 on December 16, 1987, which was later registered on February 28, 1989. Id. Ex.
    1. Glico filed the application for Registration No. 2,615,119 on October 10, 2001, and it
    registered on September 3, 2002. Id. at Ex. 3.

            Response: Disputed. Glico owns three relevant trademark registrations for the Pocky

    product configuration. Dkt. 102 at Ex 2; see PSF ¶¶ 18–44.

            2.      Glico has defined its Pocky product configuration trade dress as:




                                                    81
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 87 of 161 PageID: 9630

    PUBLIC VERSION

                   (1) An elongated, thin, straight, cylindrical rod-shaped biscuit;
                   (2) With more than half, but not all, of the biscuit coated with chocolate
                   and/or a cream or cream-like coating that fully covers from and extends
                   from one end of the biscuit over halfway to the other end but terminates
                   short of the other end;
                   (3) With the coated portion of the biscuit having a rounded end;
                   (4) And the uncoated portion having a generally flat end.

    Exhibit 1 (Glico Response to Lotte America Revised Rog. No. 6). With respect to its Pocky
    Almond Crush product, Glico defines the Pocky product configuration the same way, except
    with the addition of “almond pieces” to the coated portion of the biscuit stick. Id.

           Response: Disputed. Glico defines its Pocky product configuration for products other

    than Almond Crush as

           an elongated, thin, straight, cylindrical rod-shaped biscuit with more than half, but
           not all, of the biscuit coated with chocolate and/or a cream or cream-like coating
           that fully covers and extends from one end of the biscuit over halfway to the other
           end, but terminates short of the other end, and with the coated portion of the
           biscuit having a rounded end and the uncoated portion of the biscuit having a
           generally flat end.

    Hallerman Decl., Ex. 1 at 4). Lotte’s parsing of the language into discrete and numbered

    subparts is not part of Glico’s description. Undisputed to the extent that Glico defines its product

    configuration for Pocky Almond Crush similarly with the addition of almond pieces to the cream

    or cream-like coating. Id.

            3.      The Pocky product configuration trade dress as defined by Glico in this case
    encompasses a variety of Pocky products, including Pocky Chocolate and Pocky Ultra Slim.
    See, e.g., Exhibit 2 at EZAKI0004790:




                                                    82
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 88 of 161 PageID: 9631

    PUBLIC VERSION




           Response: Undisputed to the extent that the Pocky product configuration trade dress as

    defined by Glico in this case encompasses a variety of Pocky products, including Pocky

    Chocolate and Pocky Ultra Slim. Undisputed to the extent that the picture depicts packaging of

    several varieties of Pocky. Disputed to the extent that the paragraph implies that the text of the

    picture above or the product packages define the Pocky product configuration trade dress. See

    Glico’s Response to Lotte America’s Revised Interrogatory No. 6 (Hallerman Decl., Ex. 1 at 4);

    Dkt. 102, Exs. 1–3.

             4.     All of the Pocky products depicted here, including the Pocky Chocolate product
    (the first product shown in the picture) and Pocky Ultra Slim (the second product shown below)
    are encompassed by the Pocky product configuration trade dress as defined by Glico in this case.
    Here is a photograph depicting a Pocky Chocolate stick and a Ultra Slim Pocky Chocolate stick:




                                                    83
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 89 of 161 PageID: 9632

    PUBLIC VERSION




    Exhibit 3.

           Response: Undisputed to the extent that the Pocky product configuration trade dress as

    defined by Glico in this case encompasses a variety of Pocky products, including Pocky

    Chocolate and Pocky Ultra Slim. See Glico’s Evidentiary Objections, Exhibit 3.

           Disputed as ambiguous to the extent that Lotte intends “[a]ll of the Pocky products

    depicted here” to encompass products other than Pocky Chocolate and Pocky Ultra Slim. See

    Glico’s Response to Lotte America’s Revised Interrogatory No. 6 (Hallerman Decl., Ex. 1 at 4);

    Dkt. 102, Exs. 1–3.

           5.




           Response: Glico objects to the foregoing paragraph as based on inadmissible evidence.

    Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibit 4. Glico

    objects to the foregoing paragraph as mischaracterizing the documents by reproducing only a

    portion of the relevant passage.




                                                   84
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 90 of 161 PageID: 9633

    PUBLIC VERSION


           Undisputed that the quoted language appears in the context of larger sections of the cited

    document, but not material because these characteristics do not make a product functional. See

    PSF ¶¶ 116–127, 132–44, 225–32.

           6.


           Response: Glico objects to the foregoing paragraph as based on inadmissible evidence.

    Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibit 5. Glico

    objects to the foregoing paragraph as mischaracterizing the document by reproducing only a

    portion of the relevant passage.

           Undisputed that the quoted language appears in the context of larger sections of the cited

    document, but not material because these characteristics do not make a product functional. See

    PSF ¶¶ 102–11, 133–35, 226.

           7.      In fact, Glico’s functionality expert, Dr. Leon Levine, does not dispute

                                                                   Exhibit 6 (Levine Deposition)
    160:15–161:2. The Pocky product configuration is
           Exhibit 7 (Latella Deposition) 276:14-277:4.

           Response: Glico objects to the foregoing paragraph as mischaracterizing the testimony

    of Dr. Levine and Mr. Latella by reproducing only portions of the relevant passages. Glico

    objects to the questioning of Dr. Levine as inquiring as to the contents of a document without

    presenting that document to the witness. Disputed because Dr. Levine and Mr. Latella do not

    believe and did not state that the Pocky product configuration is necessary to the stated purposes

    or is any more suited to the stated purposes than any other snack product. See PSF ¶¶ 117–19,

    128–131, 132–40, 218–24; see also Oakley Decl., Ex. 45 at 31:13–19, 45:22–46:5, 70:10–13,

    227:20–228:20 (getting hands messy is not perceived as a problem by consumers), 99:24–100:8,




                                                    85
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 91 of 161 PageID: 9634

    PUBLIC VERSION


    101:1–2, 254:14–22 (most snacks are easy to eat), 101:8–13, 254:14–22 (most snacks are easy to

    transport.), 101:24–102:1, 254:14–22 (most snacks are easy to share).

           8.



           Response: Glico objects to the foregoing paragraph as mischaracterizing the quoted

    document by reproducing only a portion of the text. See Hallerman Decl., Ex. 8 at

    EZAKI0094537. Glico objects to the characterization of Dr. Levine’s testimony as only

    addressing a portion of his statement. Glico objects to the questioning of Dr. Levine as inquiring

    as to the contents of a document without presenting that document to the witness.

           Undisputed that the document mentions the quoted text as only one of several core

    values, but immaterial because the uncoated portion is only one element of the Pocky product

    configuration and does not render the design functional. See PSF ¶¶ 128–31, 218–24.

    1.     The uncoated portion of the biscuit stick is not essential, does not affect the cost or
           quality, and forms just a single part of the overall Pocky product configuration.

           9.
                                                  . Exhibit 6 (Levine Dep.) 100:10–101:13.

           Response: Glico objects to this statement as beyond the scope of Dr. Levine’s expertise,

    and therefore expert testimony from a lay witness.

           Undisputed that Dr. Levine made the quoted statement but disputed as without

    foundation or evidentiary support and immaterial because the uncoated portion is only one

    element of the Pocky product configuration and does not render the design functional. See PSF

    ¶¶ 128–31. Disputed. Tsuji Decl. ¶ 15 Latella Decl. ¶¶ 33, 47.

           10.




                                                   86
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 92 of 161 PageID: 9635

    PUBLIC VERSION


           Response: Disputed. Consumers do not get coating on their hands under most normal

    conditions regardless of where they hold the sticks. Levine Decl. ¶¶ 34–36; Latella Decl. ¶¶ 45,

    47. Also not material because the uncoated portion is only one element of the Pocky product

    configuration and does not render the design functional. Levine Decl. ¶¶ 36; Latella Decl.

    ¶¶ 44–49.

           11.




           Response: Glico objects to the foregoing paragraph as reproducing only a part of Mr.

    Latella’s testimony out of context.

           Disputed. Mr. Latella was testifying about artisanal products, not mass produced

    products such as Pocky. Oakley Decl., Ex. 82 (Latella Dep.) at 57:22–59:2. Also not material

    because the uncoated portion is only one element of the Pocky product configuration and does

    not render the design functional. Latella Dec. ¶¶ 57–58.

           12.



           Response: Disputed. There is no formal term for the uncoated portion of the biscuit

    stick. Hallerman Decl., Ex. 11 81:3–9.



            Not material because there are ways to make products bearing the Pocky product

    configuration, which do not require

                        Levine Decl. ¶¶ 22–26, 52–58, 63; Hallerman Decl., Ex. 34, col. 6, lines 13–

    16 (alternative method of coating by placing biscuit sticks on a conveyor).




                                                   87
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 93 of 161 PageID: 9636

    PUBLIC VERSION


              13.



              Response: Undisputed as to those methods described in the specific cited testimony, but

    not material because there are ways to make products bearing the Pocky product configuration,

    which do not require

          Levine Decl. ¶¶ 22–26, 52–58, 63; Hallerman Decl., Ex. 34, col. 6, lines 13–16

    (alternative method of coating by placing biscuit sticks on a conveyor).

              14.


              Response: Undisputed that the original prototypes were created by                      , but

    disputed that                                         and immaterial because there are ways to

    make products bearing the Pocky product configuration, which do not require that the

    manufacturing machinery hold the uncoated portion of the biscuit stick. Levine Decl. ¶¶ 22–26,

    52–58, 63; Hallerman Decl., Ex. 34, col. 6, lines 13–16 (alternative method of coating by placing

    biscuit sticks on a conveyor).

              15.




              Response: Undisputed that Glico in some instances uses such a method, but immaterial

    because there are ways to make products bearing the Pocky product configuration, which do not

    require                                                                                   Levine

    Decl. ¶¶ 22–26, 52–58, 63; Hallerman Decl., Ex. 34, col. 6, lines 13–16 (alternative method of

    coating by placing biscuit sticks on a conveyor).




                                                     88
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 94 of 161 PageID: 9637

    PUBLIC VERSION


            16.



            Response: Undisputed that Glico in some instances uses such a method, but immaterial

    because there are ways to make products bearing the Pocky product configuration, which do not

    require t                                                                                . Levine

    Decl. ¶¶ 22–26, 52–58, 63; Hallerman Decl., Ex. 34, col. 6, lines 13–16 (alternative method of

    coating by placing biscuit sticks on a conveyor).

            17.




            Response: Disputed that Glico employs the method described in this paragraph because

    the almonds do not stick as well when they are applied while the stick is oriented vertically.



                                                           Hallerman Decl., Ex. 11 67:9–15.

    Undisputed to the extent that Glico in some instances uses

                  but immaterial because there are ways to make products bearing the Pocky product

    configuration, which do not require t

                         Levine Decl. ¶¶ 22–26, 52–58, 63; Hallerman Decl., Ex. 34, col. 6, lines 13–

    16 (alternative method of coating by placing biscuit sticks on a conveyor).

    2.      Partial coating is not essential and does not affect cost or quality.

            18.




                                                     89
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 95 of 161 PageID: 9638

    PUBLIC VERSION


           Response: Glico objects to the foregoing paragraph as based on inadmissible evidence.

    Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibits 5 & 12.

    Disputed that partial coating makes the biscuit stick stronger and thus more resistance to

    breakage. Levine Decl. ¶¶ 64–67. Disputed that the purpose of partial coating is to strengthen

    the stick. Levine Decl. ¶¶ 64–67. Also not material. Levine Decl. ¶¶ 64–67. Undisputed to the

    extent that Glico does not claim color as a feature of its Pocky product configuration trade dress.

           19.




           Response: Undisputed to the extent that Glico uses such a method to make its Almond

    Crush Pocky product. Not material because the method described is only one possible way to

    manufacture products bearing the Pocky product configurations and because the method

    described makes only a single embodiment of the Pocky product configurations. Levine Decl.

    ¶¶ 22–26, 52–58, 63, 64–67.

    3.     The shape of the biscuit stick is not essential and does not affect cost or quality.

           20.




           Response: Glico objects to the foregoing paragraph as based on inadmissible evidence.

    Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibit 5.

    Disputed because the Pocky product configuration is unique. Latella Decl. ¶¶ 22–30; Oakley

    Decl., Ex. 82 at 33:8–16; Levine Decl. ¶ 17; PSF ¶ 293. Undisputed that elongated, cylindrical

    rod-shaped cookies or biscuits are easy to eat, but not material because all snack products are

    easy to eat and the Pocky product configuration is no easier to eat than most other snack


                                                    90
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 96 of 161 PageID: 9639

    PUBLIC VERSION


    products. Levine Decl. ¶¶ 28–31, 38; Latella Decl. ¶¶ 42, 51. Disputed because product

    formulation and processing also determine a product’s strength and resistance to breakage.

    Levine Decl. ¶¶ 19, 42. Not material because the length, width or diameter, and geometry of any

    snack product affects that product’s strength and resistance to breakage. Levine Decl. ¶¶ 64–67.

           21.


           Response: Glico objects to this questioning and testimony at deposition as vague.

    Disputed because the opening width required to eat a product bearing the Pocky product

    configuration is not quantified in any way. Oakley Decl., Ex. 82 at 277:5–278:9. Not material

    because many snack products may be eaten “without opening one’s mouth wide.” Oakley Decl.,

    Ex. 82 at 277:5–278:4; Latella Decl. ¶¶ 42, 51; Levine Decl. ¶¶ 28–31, 38.

           22.


           Response: Glico objects to the foregoing paragraph as based on inadmissible evidence.

    Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibit 4.

    Disputed. The Pocky product configuration does not yield packaging efficiencies. Latella Decl.

    ¶¶ 52–56; Levine Decl. ¶¶ 39–41.

    4.     Rounded Coated End

            23.      The Pocky product configuration’s rounded , coated end which Glico claims as a
    feature of its trade dress




           Response: Not material because

                                                    end does not show functionality, and is only one

    element of the Pocky product configuration and does not render the design functional. Levine

    Decl. ¶¶ 22–26, 28–31, Ex. A; Latella Decl. ¶¶ 31, 38–42.


                                                   91
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 97 of 161 PageID: 9640

    PUBLIC VERSION


    5.     Flat Uncoated End

           24.



           Response: Not material because

                                                       does not show functionality, and is only one

    element of the Pocky product configuration and does not render the design functional. Levine

    Decl. ¶¶ 22–26, 28–31, Ex. A; Latella Decl. ¶¶ 31, 38–42.

           B.      Glico has not admitted that the Pocky Configuration is functional.

           25.




           Response: Undisputed that Glico introduced Pretz in the early 1960s. Undisputed that

    Glico stated                                                            Hallerman Decl., Ex. 15

    at EZAKI0161026. Undisputed that Glico stated

                                                       Hallerman Decl., Ex. 15 at EZAKI0161026.

    But immaterial because those attributes do not show functionality. Latella Decl. ¶¶ 43–56;

    Levine Decl. ¶¶ 37–39. Disputed that Pretz was a precursor to Pocky. Pocky is a different

    product entirely. Latella Decl. ¶ 22.

           26.




           Response: Undisputed that Glico stated

                                                                                           Hallerman

    Decl., Ex. 15 at EZAKI0161026. Undisputed that Glico stated


                                                  92
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 98 of 161 PageID: 9641

    PUBLIC VERSION


                                                                                        Hallerman

    Decl., Ex. 8 at EZAKI0094533. Disputed because someone who eats a snack product fully

    coated with chocolate does not get chocolate on his hands from holding the product. Levine

    Decl. ¶¶ 34–36; Latella Decl. ¶¶ 33; Tsuji Decl. ¶ 15.

           27.




           Response: Disputed because someone who eats a snack product fully coated with

    chocolate does not get chocolate on his hands from holding the product. Levine Decl. ¶¶ 34–36;

    Latella Decl. ¶¶ 33; Tsuji Decl. ¶ 15. Disputed that getting a mess on one’s hands while eating a

    fully coated snack product is a “problem.” Levine Decl. ¶¶ 34–36; Latella Decl. ¶¶ 33–37; Tsuji

    Decl. ¶ 15. Undisputed to the extent that Exhibits 8, 14 and 15 to the Hallerman Decl. contain

    the quotations attributed to them.

           28.




                                                    93
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 99 of 161 PageID: 9642

    PUBLIC VERSION




           Response: Undisputed that the Pocky’s Navigation document contains a page entitled

    “Physical Definition” that states

                                              Hallerman Decl., Ex. 8 at EZAKI0094538.

    Undisputed that the Pocky’s Navigation document contains a page entitled



                    Hallerman Decl., Ex. 8 at EZAKI0094538. Disputed because



    and disputed that Pocky need be held by the uncoated portion. Not material because

                                                        is not a characteristic that is caused by the



                                                  94
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 100 of 161 PageID:
                                    9643
  PUBLIC VERSION


  Pocky product configuration. Levine Decl. ¶¶ 28–31, 38; Latella Decl. ¶¶ 31, 38–42. Not

  material because the                 is not necessary. Levine Decl. ¶¶ 33–36; Latella Decl. ¶ 37.

         C.      Glico’s advertising does not show that the Pocky product configuration is
                 functional.

         29.     Glico touts the Pocky product configuration as
                                                                                  Glico advertises
  its Pocky product configuration as an “innovation.” Exhibit 17 (website capture of Glico website
  in 2016); see also, e.g., Exhibit 18 (Glico website).

         Response: Undisputed that the



  Hallerman Decl., Ex. 16. Undisputed that Glico’s website stated “the ‘handle’ innovation

  ‘innovation of having it by hand.’” Hallerman Decl., Ex. 17. Disputed that Glico advertises its

  Pocky product configuration as an “innovation”, because the exhibit does not refer to the entire

  Pocky product configuration. Immaterial because these qualities do not show functionality.

  Levine Decl. ¶¶ 33–36, 38, 39; Latella Decl. ¶¶ 38–56.

         30.




                                                 95
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 101 of 161 PageID:
                                    9644
  PUBLIC VERSION


         Response: Undisputed that Glico stated that

                        Hallerman Decl., Ex. 19. Undisputed that Exhibit 19 to the Hallerman

  Decl. contains the picture and text shown. Disputed that the characteristics are identified as

                     -- they are not. Immaterial because these characteristics do not show

  functionality. Levine Decl. ¶¶ 33–36, 38, 39; Latella Decl. ¶¶ 38–56.

          31.    Glico promotes the “convenient design” and “tiny” size of the Pocky product
  configuration in its advertising of Pocky, including to retailers. See, e.g., Exhibit 20 (Pocky
  advertising).

         Response: Undisputed that Exhibit 20 to the Hallerman Decl. states “[t]hanks to this

  unique and convenient design, in combination with successful promotions, Pocky has been

  rapidly growing in popularity.” Hallerman Decl., Ex. 20 at EZAKI0151872. Disputed that the

  cited advertising promotes the “tiny” size of the Pocky product configuration. Hallerman Decl.,

  Ex. 20. Immaterial because these characteristics do not show functionality. Levine Decl. ¶¶ 38–

  41; Latella Decl. ¶¶ 38–56.

         32.


         Response: Undisputed that Mr. Tsuji testified that



        Hallerman Decl., Ex. 10 at 193:12–14; Oakley Decl., Ex. 83 (Tsuji Dep. Ex. 30).

  Disputed that this is the only way to hold Pocky. Tsuji Decl. ¶ 15. Immaterial because this

  characteristic does not show functionality. Levine Decl. ¶¶ 33–36; Latella Decl. ¶¶ 38–56.

          33.     Glico touts the “convenient design” and “tiny” size of the Pocky product
  configuration in its promotion of Pocky, including to retailers. See, e.g., Exhibit 20. The design
  is well-suited to easy-to-carry packaging, which Glico also promotes in its Pocky advertisements.
  See, e.g., Exhibit 21.

         Response: Undisputed that Exhibit 20 to the Hallerman Decl. states “[t]hanks to this

  unique and convenient design, in combination with successful promotions, Pocky has been


                                                  96
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 102 of 161 PageID:
                                    9645
  PUBLIC VERSION

  rapidly growing in popularity.” Hallerman Decl., Ex. 20 at EZAKI0151872. Disputed that the

  cited advertising promotes the “tiny” size of the Pocky product configuration. Hallerman Decl.,

  Ex. 20. Disputed that the Pocky product configuration is well-suited to easy-to-carry packaging

  compared to any other snack product. Levine Decl. ¶¶ 39–41; Latella Decl. ¶¶ 52–56.

  Undisputed that Exhibit 21 to the Hallerman Decl. states “Portable Pocky Whether satisfying

  your craving by yourself or sharing the good times with friends, one compact, easy-to-carry

  package holds plentiful amounts of Pocky.” Hallerman Decl., Ex. 20 at EZXAKI0026943.

  Immaterial because these characteristics do not show functionality. Levine Decl. ¶¶ 38–41;

  Latella Decl. ¶¶ 38–42.

         34.     Glico has promoted that the Pocky configuration allows many Pocky sticks to be
  “packed close together” in a “compact box” meaning the quantity in the box is suitable for
  sharing. See, e.g., Exhibit 19 at EZAKI0151761-62.

         Response: Undisputed that Glico stated “many sticks are packed closely together in a

  compact box.” Hallerman Decl. Ex. 20 at EZAKI0151762. Undisputed that Glico stated

  “quantity in a box is both suitable for oneself and good for sharing it.” Hallerman Decl. Ex. 20

  at EZAKI0151761. Disputed that the Pocky product configuration is any more well-suited to

  packaging or sharing than most other snack products. Levine Decl. ¶¶ 38–41; Latella Decl.

  ¶¶ 38–42, 52–56. Immaterial because these characteristics do not show functionality. Levine

  Decl. ¶¶ 38–41; Latella Decl. ¶¶ 38–42, 52–56.

         35.     Glico advertises Pocky on its web sites as:

                 •   Having a “no-mess handle”
                 •   An “easy-to-handle stick that keeps chocolate off your hands”
                 •   “The snack with a ‘handle’”
                 •   “A simple, yet innovative idea of leaving a portion uncoated”
                 •   “Easy to ‘handle’”
                 •   “[I]n the beginning[,] . . . hand-dipped in chocolate, leaving one end of the
                     stick (the ‘handle’) bare



                                                   97
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 103 of 161 PageID:
                                    9646
  PUBLIC VERSION

  Exhibit 9 (Glico’s Resp. to Lotte America’s RFA 11, 14, 17, 20, 23, 26, 29, 32, and 35).

         Response: Undisputed that each of the quotations appeared in the context of larger

  sections on Glico’s website. Disputed that the uncoated portion is needed to keep chocolate off

  of hands or for no-mess. Consumers do not get coating on their hands under most normal

  conditions regardless of where they hold the sticks. Levine Decl. ¶¶ 34–36; Latella Decl. ¶¶ 45,

  47. Also not material because the uncoated portion is only one element of the Pocky product

  configuration and does not render the design functional. Levine Decl. ¶ 36; Latella Decl. ¶ 35.

         36.      In addition to expressly referring to the uncoated portion of the Pocky product
  configuration as the “handle,” Glico shows the Pocky products being held by the uncoated
  portion in its advertising. See, e.g., Exhibit 21:




  See also Exhibit 22 [sic].

         Response: Undisputed that Exhibit 21 to the Hallerman Decl. shows a product bearing

  the Pocky product configuration being held by the uncoated portion of the biscuit stick.

  Undisputed that Exhibit 21 to the Hallerman Decl. states that Pocky is “generously coated with

  high-quality chocolate except for a small portion at one end, creating a handle.” Disputed that



                                                  98
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 104 of 161 PageID:
                                    9647
  PUBLIC VERSION

  this is the only way to hold Pocky. Tsuji Decl. ¶ 15. Also not material because the uncoated

  portion is only one element of the Pocky product configuration and does not render the design

  functional. Levine Decl. ¶¶ 36; Latella Decl. ¶ 35.

         37.    Glico also promotes the thin width of its Pocky product configuration, touting the
  “snap” produced when broken or eaten. Exhibit 21:




         Response: Disputed that Exhibit 21 to the Hallerman Decl. promotes the width of the

  Pocky product configuration. Disputed that the “light snapping sound and texture” are due to the

  Pocky product configuration. Levine Decl. ¶ 42, 68.

         38.      To this day, Glico promotes useful benefits of the Pocky product configuration on
  its website, such as:




                                                 99
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 105 of 161 PageID:
                                    9648
  PUBLIC VERSION




  Exhibit 23 (Glico website – “About Pocky”).

         Response: Disputed that the characteristics quoted are “useful benefits” of the Pocky

  product configuration. Levine Decl. ¶¶ 34–36, 39; Latella Decl. ¶¶ 45, 47, 52–56. Disputed that

  the uncoated portion is needed to keep chocolate off of hands or for no-mess. Consumers do not

  get coating on their hands under most normal conditions regardless of where they hold the sticks.

  Levine Decl. ¶¶ 34–36; Latella Decl. ¶¶ 45, 47. Disputed that the Pocky product configuration is

  any more well-suited to packaging or sharing than most other snack products. Levine Decl.

  ¶¶ 38–41; Latella Decl. ¶¶ 38–42, 52–56. Immaterial because the characteristics quoted do not

  show functionality. Levine Decl. ¶¶ 39; Latella Decl. ¶¶ 38–42.

         39.




                                                100
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 106 of 161 PageID:
                                    9649
  PUBLIC VERSION

         Response: Undisputed that Exhibits 24 and 25 to the Hallerman Decl. contain the figure

  above. Disputed that Glico always makes this recommendation. Oakley Decl., Ex. 51 at 154:2–

  23 (Pocky sometimes offered at demonstrations with coated portion sticking up).

        40.    Glico packages Pocky so that the uncoated portion is at the top of the package
  when opened, as shown below (Exhibit 26 (Glico website – “Pocky share happiness” page):




  See also Exhibit 27.

         Response: Undisputed that Glico packages Pocky such that the uncoated portion is all

  toward one end of the package. Disputed that Glico instructs consumers as to which end of the

  package to open. Hallerman Decl. Ex. 26.

         D.      Glico’s U.S. utility patent and Japanese utility model do not show that the
                 Pocky Product Configuration is functional.

  1.     Utility Model

          41.    In 1966, the same year Pocky made its debut in Japan, Glico applied to register a
  Japanese Utility Model for a “Biscuit Coated With Chocolate.” Exhibit 28. Glico’s applied-for
  invention, depicted below, was eventually registered (Reg. No. 903255). See id.; Exhibit 9 (Glico
  Resp. to Lotte America RFA No. 76). The registration has since expired. Exhibit 9 (Glico Resp.
  to Lotte America RFA No. 77).




                                                101
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 107 of 161 PageID:
                                    9650
  PUBLIC VERSION




         Response: Disputed. The invention relates to a chocolate coated biscuit, but the

  invention consists of groove B, which is not part of the Pocky product configuration. Hallerman

  Decl., Ex. 28; Levine Decl. ¶ 75; Oakley Decl., Ex. 45 at 221:1–6 (Pocky products do not have

  the grooves B.).

          42.     Glico described the invention as a “chocolate covered biscuit, concerned with an
  invention relating to an improvement of a so-called finger biscuit, where in the surface of the
  biscuit is coated with chocolate so that it is difficult be separates, and moreover, is devised so
  that it can be easily eaten.” Exhibit 28 at EZAKI0182365.

         Response: Disputed. The invention consists of groove B, which is not part of the Pocky

  product configuration. Hallerman Decl., Ex. 28; Levine Decl. ¶ 75. Disputed that the product

  configuration is any more easily eaten than other snack products. Levine Decl. ¶¶ 28–31, 38 ;

  Latella Decl. ¶¶ 38–42. Not material because ease of consumption does not show functionality.

  Levine Decl. ¶ 76; Latella Decl. ¶¶ 38–42.


                                                  102
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 108 of 161 PageID:
                                    9651
  PUBLIC VERSION


         43.     Glico’s claimed invention included “a construction of a chocolate coated biscuit,
  wherein biscuit part A forms an extreme elongated column shape . . . and is further coated with
  chocolate C so that one part D thereof exposes this biscuit part A.” Id.

         Response: Disputed. The invention consists of groove B, which is not part of the Pocky

  product configuration. Hallerman Decl., Ex. 28; Levine Decl. ¶ 75.

          44.    As described in Glico’s Japanese Utility Model, the exposed biscuit part “serve its
  so-called purpose as a handle, and chocolate does not adhere to the hands.” Id.

         Response: Undisputed that the Utility Model stated (in part) “exposed part D serves its

  so-called purpose as a handle, and chocolate does not adhere to the hand.” Hallerman Decl.,

  Ex. 28. Disputed that chocolate would adhere to the hand if the biscuit were entirely coated.

  Levine Decl. ¶¶ 34–36; Latella Decl. ¶¶ 45, 47.

           45.     Glico represented that the “entire shape” of the chocolate covered biscuit enabled
  it to be “easily eaten,” and it was “very convenient.” Id.; see Exhibit 6 (Levine Dep.) 172:18-
  21; 173:5-15).

         Response: Disputed. Exhibit 28 to the Hallerman Decl. does not use the phrases “entire

  shape,” “easily eaten,” or “very convenient.” Hallerman Decl., Ex. 28. Not material because

  those characteristics do not show functionality. Levine Decl. ¶¶ 28–31, 38 ; Latella Decl. ¶¶ 38–

  42.

          46.   Glico’s functionality expert, Dr. Leon Levine, admitted that Glico’s Japanese
  Utility Model
                                        Exhibit 6 (Levine Dep.) 187:8-24).

         Response: Undisputed that Dr. Levine admitted that the utility model includes, among

  other things, certain statements that the product is easily eaten, convenient, and had a so-called

  handle. Levine Dep. 187:8–24. Disputed because Dr. Levine does not believe and did not state

  that the Pocky product configuration is necessary to the stated purposes or is any more suited to

  the stated purposes than any other snack product. Levine Decl. ¶ 76. Not material because those

  characteristics do not show functionality. Levine Decl. ¶¶ 33–36, 38; Latella Decl. ¶¶ 38–56.



                                                  103
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 109 of 161 PageID:
                                    9652
  PUBLIC VERSION


  2.     Utility Patent

                          a.    Prosecution of Glico’s Patent Application

         47.



         Response: Undisputed that the application for the ’428 patent was filed with the PTO in

  2008. Undisputed that the application was entitled “Stick-shaped snack and method for

  producing same.”

           48.     In its application, Glico conceded that “stick-shaped snacks, such as stick-shaped
  pretzels, composite snacks prepared by coating such stick-shaped snacks with chocolate or the
  like, etc., are conventionally known.” Exhibit 29 at LCON00009967. Glico further noted that
  these “conventionally known” snacks are generally “produced by holding one end of baked
  stick-like shaped dough with a clip or like holder, and immersing the other end of the baked
  stick-like shaped dough into a container of liquid chocolate, etc.” Id.

         Response: Undisputed that the application stated “Stick-shaped snacks, such as stick-

  shaped pretzels, composite snacks prepared by coating such stick-shaped pretzels with chocolate

  or the like, etc., are conventionally known.” Hallerman Decl., Ex. 29 at LCON00009967.

  Undisputed that the application stated “In general, stick-shaped snacks coated with chocolate and

  the like are produced by holding one end of a baked stick-like shaped dough with a clip or like

  holder, and immersing the other end of the baked stick-like shaped dough into a container of

  liquid chocolate, etc.” Hallerman Decl., Ex. 29 at LCON00009967. See PSF ¶ 164.

         49.      Glico recognized that problems can occur in the production of stick-shaped
  snacks—namely, that the ends of the baked stick-shaped snacks become “warped and deformed,
  making it difficult to produce straight stick-shaped snacks.” Id. at LCON00009967-
  LCON00009968. As stated in Glico’s utility patent application, these warped and deformed
  ends leads the holder of baked-stick shaped snack when coating the product to not be able to
  “firmly hold the baked shaped dough, resulting in production problems such as the baked shaped
  dough rotating or dropping during the coating operation.” Id. at LCON00009968. Glico’s
  sought patent protection for its solution to these problems: a “straight stick-shaped snack and a
  method for producing same.” Id.




                                                  104
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 110 of 161 PageID:
                                    9653
  PUBLIC VERSION

         Response: Undisputed that the application stated “However, in the production of stick-

  shaped snacks by the above method, when baking the stick-like shaped dough, both ends thereof

  are warped and deformed, making it difficult to produce straight stick-shaped snacks.”

  Hallerman Decl., Ex. 29 at LCON00009967–68. Undisputed that the application stated that

  “when producing stick-shaped snacks having a coating of chocolate or the like on the surface of

  a narrow baked stick-like shaped dough, because the baked shaped dough to be held by a holder

  has one end warped and bent, it is difficult to firmly hold the baked shaped dough by the holder,

  resulting in production problems such as the baked shaped dough rotating or dropping during the

  coating operation.” Hallerman Decl., Ex. 29 at LCON00009968. Disputed that these issues

  prevented manufacture of stick-shaped snacks or straight stick-shaped snacks. Levine Decl.

  ¶¶ 52–58, 63. Disputed that Glico sought patent protection for a stick-shaped snack or a straight

  stick-shaped snack, because the patent makes clear that Glico only sought patent protection for

  particular manufacturing methods. Levine Decl. ¶¶ 43–52; Oakley Decl., Ex. 45 at 144:18–23.

          50.     The Pocky product configuration created by methods claimed in Glico’s utility
  patent results in a biscuit stick with a “maximum cross-sectional width of 2.5 to 3.5 mm [that]
  are thinner than conventional stick-shaped snacks, and thus are very easy to eat and have an
  enjoyable new texture, encouraging consumers to buy them.” Id. at LCON00009973.

         Response: Undisputed that the application stated “Stick-shaped snacks having a

  maximum cross-sectional width of 2.5 mm to 3.5 mm are thinner than conventional stick-shaped

  snacks, and thus are very easy to eat and have an enjoyable new texture, encouraging consumers

  to buy them.” Hallerman Decl., Ex. 29 at LCON00009973. Undisputed that the manufacturing

  method claims of the ’428 patent result in biscuit sticks of that cross-sectional width. Disputed

  that the Pocky product configuration is created by the methods claimed in Glico’s utility patent.

  Levine Decl. ¶¶ 64–67. Disputed that the width of a snack product determines its texture.

  Levine Decl. ¶¶ 42. Not material because the vast majority of Pocky products are wider than



                                                 105
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 111 of 161 PageID:
                                    9654
  PUBLIC VERSION


  3.5 mm, and thus distinguished in the cited quotation. Levine Decl. ¶¶ 64–67. Not material

  because these characteristics do not show functionality. Levine Decl. ¶¶ 38, 60; Latella Decl.

  ¶¶ 38–42.

         51.



         Response: Disputed. The application specifically distinguishes products with a cross-

  sectional width of 2.5–3.5 mm from those with wider cross-sectional widths. Hallerman Decl.,

  Ex. 29 at LCON00009973; Hallerman Decl., Ex. 34 at 4:39–43. Not material because this

  characteristic does not show functionality. Levine Decl. ¶¶ 28–31, 38, 60; Latella Decl. ¶¶ 38–

  42; Levine Dep. 214:7–14, 226:3–11.

          52.     As explained in Glico’s utility patent application, the straight stick-shaped snacks
  enable efficient alignment of the straight stick-shaped snacks for coating. “[I]f the stick-shaped
  pastries are warped, the stick-shaped pastries are difficult to roll, thus making it difficult
  efficiently receive the stick-shaped pastries in the slots and thereby align the same.” Exhibit 29
  at LCON00009975. If the stick-shaped snacks are straight, however, “the above problem can
  thus be reliably avoided,” and a conveyer can align the stick-shaped snacks at regular intervals in
  preparation for coating (Id. at LCON00009975, LCON00009982):




         Response: Disputed. The application describes only one particular method of

  manufacture. Levine Decl. ¶¶ 52–58, 63. Relative straightness is not important for other

  manufacturing methods. Levine Decl. ¶¶ 61–36. There is no such thing as absolutely straight.


                                                  106
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 112 of 161 PageID:
                                    9655
  PUBLIC VERSION

         53.      After aligning the straight stick-shaped snacks, the patent application discloses
  and claims a coating step, whereby the aligned straight stick-shaped snacks are coated in
  chocolate or other coating. Id. at LCON00009974-LCON00009975. The straightness of stick-
  shaped snack allows the holder of the straight stick-shaped snacks to “firmly hold one end of
  each of the stick-shaped pastries” so that they do not “rotat[e] or drop[] from the holder, thus
  enabling the efficient production of stick-shaped snacks coated with a coating material.” Id.

         Response: Disputed. The application describes only one particular method of

  manufacture. Levine Decl. ¶¶ 52–58, 63. Relative straightness is not important for other

  manufacturing methods and there is no such thing as absolutely straight. Levine Decl. ¶¶ 61–36.

          54.     As explained in Glico’s patent application, the straightness of the stick-shaped
  snacks also reliably avoids the inconvenience of the alignment of the stick-shaped pastries failing
  during the coating step, thereby causing the sticks to become “joined via the coating material.”
  Id. at LCON00009975. The straightness of the stick-shaped snack “make[s] it possible to
  efficiently produce stick-shaped snacks coated with a coating material.” Id.

         Response: Disputed. The application describes only one particular method of

  manufacture. Levine Decl. ¶¶ 52–58, 63. Relative straightness is not important for other

  manufacturing methods. Levine Decl. ¶¶ 61–36. There is no such thing as absolutely straight.

  Levine Decl. ¶¶ 61–36.

         55.     The coating of the stick-shaped snack with a coating material makes it possible to
  produce a thin stick-shaped—even as thin as 2.5 to 3.5 mm—that is strong and does not easily
  break. Id. at LCON00009976.

         Response: Undisputed that the application stated “even if the stick-shaped pastries 40

  are so thin that the maximum cross-sectional width is, for example, 2.5 mm to 3.5 mm, coating

  the surfaces of the stick-shaped pastries 40 with a coating material makes it possible to produce a

  stick-shaped snack that is strong and does not easily break.” Hallerman Decl., Ex. 29 at

  LCON00009976. Disputed that the quotation refers to sticks that are any thicker than 2.5 to 3.5

  mm, and thus disputed that the quotation has any relevance to most varieties of Pocky. Disputed

  that partial coating serves the purpose of making the product strong. Levine Decl. ¶¶ 64–67. .

         56.     Glico’s utility patent application contained three claims, only one of which
  expressly included a specification of a maximum cross-sectional width:


                                                 107
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 113 of 161 PageID:
                                    9656
  PUBLIC VERSION

         Claim 1: “A method for producing a stick-shaped snack from a string-like
         dough . . . the method comprising, a cutting step of cutting the baked string-like
         dough at the cuts to thereby form stick-shaped pastries.”

         Claim 2: “A method for producing a stick-shaped snack according to claim 1,
         further comprising, after the cutting step, a coating step of coating at least part of
         the stick-shaped pastries with a coating material.”

         Claim 3: “A stick-shaped snack comprising a stick-shaped pastry and a coating
         material over the surface of the stick-shaped pastry . . . the maximum cross-
         sectional width of each stick-shaped pastry being 2.5 mm to 3.5 mm.”

  Id. at LCON00009977.

         Response: Undisputed that the application contained three claims. Undisputed that

  claim 3 in the application specified a maximum cross-sectional width and that claims 1 and 2 did

  not. Immaterial because the initial application does not reflect the issued claims.

          57.    In response to office actions from the PTO rejecting Claim 1 as obvious, Glico
  later amended Claim 1 to refer to “forming stick-shaped pastries having a maximum cross-
  sectional width of 2.5 mm to 3.5 mm.” Exhibit 30; Exhibit 31.

         Response: Undisputed that the PTO rejected the claim 1 as obvious in an office action

  dated July 20, 2010. Hallerman Decl., Ex. 30 at LCON00009826, LCON00009828. Undisputed

  that Glico amended claim 1 to include a step of “forming the solid string-shaped dough by

  cutting a dough sheet having a predetermined thickness into string shapes” and amending the

  cutting step to recite “having a maximum cross-sectional width of 2.5 mm to 3.5 mm” in a

  response dated October 20, 2010. Hallerman Decl., Ex 31 at LCON00009810, LCON00009811.

          58.     At a later point in prosecuting its patent application, Glico responded to an office
  action rejecting Claim 2, the coating step, by amending its application to include new dependent
  claims which specifically included “aligning” and “coating” steps that would result in coating a
  portion of the straight stick-shaped snack by holding one end of the stick-shaped snack. Exhibit
  32 at LCON00009650:




                                                  108
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 114 of 161 PageID:
                                    9657
  PUBLIC VERSION




            Response: Undisputed that Glico added new dependent claims 9, 10, 13, 14, 18, and 19

  and made the statement quoted above in a response dated May 13, 2013. Hallerman Decl.,

  Ex. 32, LCON00009639, LCON00009650. Disputed that the coating steps would necessarily

  result in coating “a portion” of the stick-shaped snack, because there is no such limitation in the

  claims.

          59.      The patent examiner, too, rejected these claims as obvious, in light of prior art,
  and Glico appealed the rejection to the Board of Patent Appeals and Interferences. Exhibit 33.
  Glico argued that its invention was not obvious by linking the need for straight sticks—
  specifically, straight ends—to the coating step. Id. at LCON00009686. In the prior art, “warped
  and bent ends cannot be held by a holder for further processing such as applying an additional
  chocolate coating . . . The Appellants discovered a method of making stick-shape snacks that are
  straight and not bent or warped at the ends thereof, thereby avoiding the problems of the
  conventionally made stick-shaped snacks.” Id.

            Response: Disputed. Glico filed its appeal brief on September 30, 2012, Hallerman

  Decl., Ex. 33 at LCON00009682, which was before its response adding new claims 9, 10, 13, 14,

  18 and 19. Hallerman Decl., Ex. 32, LCON00009639, LCON00009650. Therefore, Glico was

  not appealing claims 9, 10, 13, 14, 18, and 19. Glico did not argue that its invention was not

  obvious by linking the need for straight sticks to the coating step. Hallerman Decl., Ex. 33, at

  LCON00009686 (cited passage appears in a summary, not in the argument, which starts at

  LCON00009690). At this point in prosecution only claims 2 and 6 recited a coating step.



                                                  109
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 115 of 161 PageID:
                                    9658
  PUBLIC VERSION

  Hallerman Decl., Ex. 33, at LCON00009687. Glico did not separately argue for the patentability

  of either claim 2 or claim 6 in its appeal brief. Hallerman Decl., Ex. 33 at LCON00009683–84

  (Table of Contents).

          60.      Glico further argued that there was a “long felt but unresolved need” for “forming
  straight (i.e., warped and deformed) baked dough products.” Id. at LCON00009702. Glico
  advocated that its invention was an improvement and worthy of patent protection:




         Response: Disputed. Glico stated that “Willard teaches that forming products from solid

  string-shaped dough having the dimensions in the claims on appeal is impossible.” Hallerman

  Decl., Ex. 33 at LCON00009702. The dimensions in the claims on appeal, which were 2.5 –

  3.5 mm baked (claim 1) and 2–3 mm unbaked (claim 5), were thinner than conventional stick-

  shaped snacks. Hallerman Decl., Ex. 33 at LCON00009687 & Ex. 29 at LCON00009973 (those

  dimensions are “thinner than conventional stick-shaped snacks”). In its brief, Glico was

  addressing difficulties that apply to “baked dough products having the thickness and width

  dimensions required in the claims on appeal,” Hallerman Decl. Ex. 33 at LCON00009702, which

  by its literal terms did not apply to the vast majority of embodiments of the Pocky product

  configuration. Levine Decl. ¶¶ 69–73.

         61.    Eventually, after additional office actions from the examiner and responses by
  Glico advocating that its applied-for claims were worthy of patent protection, the PTO issued


                                                 110
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 116 of 161 PageID:
                                    9659
  PUBLIC VERSION

  Glico a registration, U.S. Patent No. 8,778,428, for “Stick-Shaped Snack and Method for
  Producing the Same.” Exhibit 34.

         Response: Undisputed that the PTO issued the ’428 patent with fourteen claims on July

  15, 2014.

                        b.      Patent Claims

          62.    In addition to all of the statements by Glico above in the patent application, see
  supra SUMF ¶¶ 49-61, the utility patent issued to Glico encompassed fourteen claims, including
  the following:

         Claim 1: “A method for producing a stick-shaped snack,” using string-shaped
         dough of an unspecified width, “forming stick-shaped pastries having a maximum
         cross-sectional width of 2.5 mm to 3.5 mm,” as further detailed in the patent;

         ***

         Claim 5: “A method for producing a stick-shaped snack,” using string-shaped
         dough having a width of 2mm to 3 mm and resulting in stick-shaped pastries of an
         unspecified width, as further detailed in the patent.

         Claim 6: The method for producing a stick-shaped snack according to claim 5,
         further comprising, after the third cutting step, a coating step of coating at least
         part of the stick-shaped pastries with coating material.

         Claim 7: “The method for producing a stick-shaped snack according to claim 6,
         further comprising: prior to the third cutting step, an aligning step of aligning the
         stick-shaped pastries parallel to each other, wherein the coating step includes
         holding one end of each stick-shaped pastry while immersing another end of each
         stick-shaped pastry in the coating material.”

         ***

         Claim 10: “A method for producing a stick-shaped snack,” using string-shaped
         dough having a width of 2 mm to 3 mm and resulting in “stick-shaped pastries
         having a maximum cross-sectional width of 2.5 mm to 3.5 mm

         ***

         Claim 13: “The method for producing a stick-shaped snack according to claim 10,
         if further comprising: prior to the third cutting step, an aligning step of aligning
         the stick-shaped pastries parallel to each other, and after the third cutting step, a
         coating step of coating at least part of the stick-shaped pastries with a coating
         material, wherein the coating step includes holding one end of each stick-shaped
         pastry in the coating material.”



                                                  111
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 117 of 161 PageID:
                                    9660
  PUBLIC VERSION


         Claim 14: “A stick-shaped snack made by the method of claim 1.”

  Exhibit 34.

         Response: Undisputed that the ’428 patent issued with fourteen claims. Hallerman

  Decl., Ex. 34 6:21–8:59. Disputed that the claims are accurately set forth in the foregoing

  paragraph. Patent claims are defined by each and every single limitation, and are not properly

  characterized by excerpts.

         63.     According to Glico’s own functionality expert, Dr. Leon Levine,




         Response: Glico objects to this paragraph to the extent it is based on inadmissible

  evidence. Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibits

  5 & 12. Disputed. Dr. Levine only testified that “[u]nder some conditions, the ’428 patent can

  describe the making of a Pocky or Pocky-like product.” Levine Dep. 102:6–13; Oakley Decl.,

  Ex. 45 at 166:16–20 (The ’428 patent describes a 2.5–3.5mm cross sectional width of a stick

  shaped snack that is thinner than most varieties of Pocky.). See PSF ¶¶ 157–64, 192–97.

          64.      Indeed, by following Claims 5, 6, and 7 of Glico’s utility patent, the Pocky
  product configuration will result. Claim 5 covers a method for producing a stick-shaped snack
  using dough with a thickness of 2 to 3mm. See Exhibit 34. Claim 6 includes the stick-shaped
  snack produced by the method of Claim 5 and the addition of “a coating step of coating at least
  part of the stick-shaped pastries with a coating material.” Id. Claim 7 further specifies a method
  of coating the stick-shaped snack as stated in Claim 6: “holding one end of each stick-shaped
  pastry while immersing another end of each stick-shaped pastry in the coating material.” Id.

         Response: Disputed. Following claims 5, 6, and 7 of the ’428 patent does not

  necessarily result in the Pocky product configuration, Levine Decl. ¶¶ 47–51, as Lotte’s own

  expert admitted. Oakley Decl., Ex. 45 at 188:11–22 (The method of claim 5 does not result in

  the Pocky product configuration.), 191:8–11 (claim 6), 191:12–15 (claim 7).




                                                  112
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 118 of 161 PageID:
                                    9661
  PUBLIC VERSION


          65.    The same is true if one practices the steps of Claims 10 and 13. Claim 10 of the
  Glico Utility Patent covers a method for producing a stick-shaped snack which results in a baked
  stick-shaped snack having a cross-sectional width of 2.5 mm to 3.5 mm. Id. Claim 13 further
  claims a coating step where at least part of the baked stick-shaped snack is coated by “holding
  one end of each stick-shaped pastry while immersing another end of each stick-shaped pastry
  in the coating material.” Id.

         Response: Disputed. Following claims 10 and 13 of the ’428 patent does not necessarily

  result in the Pocky product configuration, Levine Decl. ¶¶ 47–48, 52,

          . Oakley Decl., Ex. 45 at 191:24–192:5 (The method of claim 10 does not result in the

  Pocky product configuration), 192:20–23 (claim 13).

         66.
                                                             . Exhibit 6 (Levine Dep.) 232:18–
  233:24; see id. 254:23-255:13




         Response: Glico objects to the paragraph to the extent it is based on inadmissible

  evidence. Expert reports are inadmissible hearsay. See Glico Evidentiary Objections, Exhibit

  12. Disputed. None of the methods claimed in the ’428 patent would be used to make straight

  stick-shaped snacks with the diameter of Pocky Chocolate. Levine Decl. at 25 n.13. Claim 5

  would not result in a product like Pocky Chocolate. Levine Decl. at 25 n.13. Dr. Levine

  testified that the ’428 patent covered “a way of making a straight, coated stick,” did not describe

  or even mention Pocky, and specified dimensions that only matched a single variety of Pocky.

  Levine Dep. 198:25–199:13. Dr. Levine does not believe, and did not testify, that Glico received

  any patent rights to Pocky products. Levine Dep. 101:19–102:20; Levine Decl. ¶¶ 43–58.

         67.




                                                  113
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 119 of 161 PageID:
                                    9662
  PUBLIC VERSION


         Response: Glico objects to the paragraph to the extent it is based on inadmissible

  evidence. Expert reports are inadmissible hearsay. See Glico Evidentiary Objections, Exhibit

  12. Glico objects to the paragraph as reproducing a short quotation out of context. The full

  quotation is:

         Mr. Townley opines that



                                                    Mr. Townley omits a major
         qualification. As explained more fully below, the ’428 Patent discusses only a
         subset of the possible embodiments of the POCKY product configurations and
         distinguishes others, including embodiments that encompass the vast majority of
         POCKY products. As shown in Exhibit B, the normal POCKY product
         configuration does not fall within the scope of the ’428 Patent’s disclosure or
         claims. Based on my measurements, Ultra Slim Pocky fits the dimensions
         disclosed and claimed in the patent,


  Hallerman Decl., Ex. 12, ¶ 37.

         Disputed. None of the claims of the ’428 patent necessarily results in the Ultra Slim

  Pocky product or any embodiment of the Pocky product configuration. Ultra Slim Pocky is

  neither disclosed nor claimed in the ’428 patent. Levine Decl. ¶¶ 46–52.

         68.




                                                   Exhibit 12 (Levine Rebuttal) ¶¶ 47-48;
  Exhibit 6 (Levine Dep.) 213:14-214:14; 218:2-12; 225:6-16; 226:3-13; 235:25-236:5.

         Response: Glico objects to this paragraph to the extent it is based on inadmissible

  evidence. Expert reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibit

  12. Disputed. Glico did not describe “snap” during prosecution of the ’428 patent. See DSF

  ¶¶ 47–61. “Snap” is not a utilitarian advantage. Levine Decl. ¶ 42, 68. Ease of consumption

  was only described in the ’428 patent in connection with products having a cross-sectional width


                                                 114
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 120 of 161 PageID:
                                    9663
  PUBLIC VERSION


  of 2.5 mm to 3.5 mm, and thicker products were expressly distinguished. Hallerman Decl.,

  Ex. 34 at 4:39–43. Further the Pocky product configuration is no easier to consume than the vast

  majority of other snack products. Ease of consumption also is not material because it does not

  show functionality. Levine Decl. ¶¶ 28–31, 38; Latella Decl. ¶¶ 38–42. Partial coating is not a

  utilitarian advantage. Levine Decl. ¶¶ 64–67. The manufacturing steps described by the ’428

  patent do not apply to the Pocky product configuration, but only one to method of making very

  thin biscuit sticks. Levine Decl. ¶¶ 22–26, 52–58, 63. Disputed also that the patent and/or its

  claims can be construed to apply to products thicker than 2.5 to 3.5 mm.

         69.




         Response: Undisputed. The difference is 33%, which is significant. Levine Decl. ¶ 72.

         E.      Third-party utility patents are not evidence that the Pocky Product
                 Configuration is functional.

  1.     The “Pretzel Stick Snack Item” Patent

         70.     The PTO previously issued a utility patent (U.S. Patent No. 6,242,021) entitled
  “Pretzel Stick Snack Item.” Exhibit 36.

         Response: Undisputed that the PTO issued U.S. Patent No. 6,242,012 to Rooney et al.

  (“Rooney”) entitled “Pretzel stick snack item.” Not material because Rooney is not evidence

  that the Pocky product configuration is functional. Levine Decl. ¶¶ 77–79, 82.

                                                 115
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 121 of 161 PageID:
                                    9664
  PUBLIC VERSION

          71.    The Abstract of the Pretzel Stick Snack Item Patent discloses a bite-sized snack
  food item that “can be held by the fingers of one hand, and bitten off . . . the stick may also be
  coated with candy or another contrasting food substance.” Id. at LOTTE00005687.

         Response: Undisputed that, Rooney discloses:

         A small, bite-sized snack food item is disclosed which combines a pretzel stick
         and a group of cereal rings annularly disposed on the stick, thereby combining the
         flavor of the pretzel with the flavor of the cereal in a bite-sized unit. The unit can
         be held by the fingers of one hand, and bitten off, and it also may be attractive to a
         child in the manner of a toy. The stick may also be coated with candy or another
         contrasting food substance.

  Hallerman Decl., Ex. 36 at LCON00005687. Not material because Rooney is not evidence that

  the Pocky product configuration is functional. Levine Decl. ¶¶ 77–79, 82.

           72.    The Pretzel Stick Snack Item Patent describes the invention in part as a pretzel
  stick “that may be held by one end and the other end bitten off by a consumer.” Id. at
  LOTTE00005690 (emphasis added). An object of the invention was “to provide a snack item
  which can be conveniently held at one end by a consumer, and the other free end either bitten
  off or licked by the consumer.” Id.

         Response: Undisputed that Rooney states “the present invention combines a pretzel stick

  and a group of cereal rings annularly disposed upon the pretzel stick so that the stick may be held

  by one end and the other free end bitten off by a consumer.” Hallerman Decl., Ex. 36 at

  LCON00005690. Undisputed that Rooney states “it is a further object of the present invention to

  provide a snack item which can be conveniently held at one end by a consumer and the other,

  free end either bitten off or licked by the consumer.” Hallerman Decl., Ex. 36 at

  LCON00005690. Not material because Rooney is not evidence that the Pocky product

  configuration is functional. Levine Decl. ¶¶ 77–79, 82.

         73.     The end of the snack item described in the Pretzel Stick Snack Item Patent is
  claimed in Claim 7 as “one end portion extending outwardly from the adjoining cereal rings,”
  which partially coat the pretzel stick. Id. at LOTTE00005691.

         Response: Undisputed that claim 7 of Rooney recites “The food item of claim 6, in

  which the pretzel stick includes at least one end portion extending outwardly from the adjoining



                                                  116
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 122 of 161 PageID:
                                    9665
  PUBLIC VERSION


  cereal rings.” Hallerman Decl., Ex. 36 at LCON00005691. Not material because Rooney is not

  evidence that the Pocky product configuration is functional. Levine Decl. ¶¶ 77–79, 82.

         74.



         Response: Glico objects to this paragraph as based on inadmissible evidence. Expert

  reports are inadmissible hearsay. See Glico’s Evidentiary Objections, Exhibit 12. Undisputed

  that claim 7 reads as set forth in response to DSF ¶ 74. Not material because Rooney is not

  evidence that the Pocky product configuration is functional. Levine Decl. ¶¶ 77–79, 82.

          75.    This handle also enables the coating of the Pretzel Snack Item by “dipp[ing] [the
  pretzel stick with cereal rings] into a container of melted chocolate or similar candy
  jacketing composition by holding end in a holder . . . and lifting the combination up and down
  until thoroughly coated,” as shown in the figure below. Exhibit 36 at LOTTE00005691.




         Response: Undisputed that Rooney states “As shown in the latter figure, the

  combination 10 of the pretzel stick 14 with cereal rings 12 assembled thereon may be dipped into

  a container 24 of melted chocolate or similar candy jacketing composition one or more times by

  holding end 14B in a holder, such as waxed paper 28, and lifting the combination 10 up and

  down until it is thoroughly coated.” Hallerman Decl., Ex. 36 at LOTTE00005691. Not material




                                                117
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 123 of 161 PageID:
                                    9666
  PUBLIC VERSION

  because Rooney is not evidence that the Pocky product configuration is functional. Levine Decl.

  ¶¶ 77–79, 82.

  2.     The “Clean Finger” Patent

          76.    The PTO also previously issued a utility patent (U.S. Patent No. 4,889,729)
  entitled “Coated Edible Article with Holding to Prevent Finger Soiling. Exhibit 37 (the “Clean
  Finger Patent”).

         Response: Undisputed that the PTO issued U.S. Patent No. 4,889,729 to Aujourd’hui

  entitled “Coated edible article with holding member to prevent finger soiling.” Hallerman Decl.,

  Ex. 37 at LCON00005704.

         77.     The Clean Finger Patent “relates to a coated edible article which includes means
  by which the article can be held while being consumed without soiling the fingers. The
  invention has application in a wide range of edible articles . . . which are comprised of or are
  covered with a coating which melts when held in the hand and is subjected to body heat.” Id. at
  LOTTE00005707.

         Response: Undisputed that Aujourd’hui states “This invention relates to a coated edible

  article which includes means by which the article can be held while being consumed without

  soiling the fingers. The invention has application in a wide range of edible articles, such as

  candies, coated wafers and biscuits and other edible articles which are comprised of or are

  covered with a coating which melts when held in the hand and is subjected to body heat.”

  Hallerman Decl., Ex. 37 at LCON00005707. Not material because melting is not a problem for

  the Pocky product configuration. Levine Decl. ¶¶ 33–36; Latella Decl. ¶¶ 45, 47. Not material

  because the product disclosed by Aujourd’hui looks nothing like Pocky. Levine Decl. ¶¶ 77, 80–

  82.

          78.    The problem to be solved by the Clean Finger Patent is that when someone grabs
  a snack item such as a wafer bar “coated with a fat glaze, or other melting coatings,” “the finger
  which is in contact with the glaze becomes soiled because the melting temperature of the coating
  is below normal body temperature.” Id.




                                                  118
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 124 of 161 PageID:
                                    9667
  PUBLIC VERSION

         Response: Undisputed that Aujourd’hui states “Wafer bars of the type described above

  are usually wrapped in a paper or cellophane sheet, or similar material. The wafer bar is removed

  by tearing open the packaging and pulling the wafer out of the packaging by grasping the wafer

  bar at the top and bottom between the thumb and index or middle finger. However, because the

  underside of the wafer bar is coated with the fat glaze, or other melting coatings, the finger

  which is in contact with the glaze becomes soiled because the melting temperature of the coating

  is below normal body temperature.” Hallerman Decl., Ex. 37 at LCON00005707. Not material

  because melting is not a problem for the Pocky product configuration. Levine Decl. ¶¶ 33–36;

  Latella Decl. ¶¶ 45, 47. Not material because the product disclosed by Aujourd’hui looks

  nothing like Pocky. Levine Decl. ¶¶ 77, 80–82.

          79.    The Clean Finger Patent states that an object of the invention is to “provide a
  holding member for a coated edible article, which holding means provides a decorative and
  attractive appearance to the article.” Id.

         Response: Undisputed that Aujourd’hui states “It is yet another object of the present

  invention to provide a holding member for a coated edible article, which holding means provides

  a decorative and attractive appearance to the article.” Hallerman Decl., Ex. 37 at

  LCON00005707. Not material because melting is not a problem for the Pocky product

  configuration. Levine Decl. ¶¶ 33–36; Latella Decl. ¶¶ 45, 47. Not material because the product

  disclosed by Aujourd’hui looks nothing like Pocky. Levine Decl. ¶¶ 77, 80–82.

          80.     The holding member disclosed in the Clean Finger Patent is a “disc” on the
  outside of the coated snack product “to avoid melting the chocolate by holding it in the hand.”
  Id.

         Response: Undisputed that Aujourd’hui states “Preferably, the applied layer is foodstuff

  and may be in the shape of an oblate, a circular or oval disc, a polygonal disc or a

  representational shape, for example, such as an animal.” Hallerman Decl., Ex. 37 at

  LCON00005707. Undisputed that Aujourd’hui states “In addition to the particular embodiments


                                                  119
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 125 of 161 PageID:
                                    9668
  PUBLIC VERSION


  disclosed above, candies, biscuits and cookies of any type and form with a coating on one or

  more sides can naturally be provided with raised holding members whereby the product can be

  handled without soiling the fingers. Likewise, the wafer sheet pieces can be applied to chocolate

  products in order to avoid melting the chocolate by holding it in the hand.” Hallerman Decl.,

  Ex. 37 at LCON00005708. Not material because melting is not a problem for the Pocky product

  configuration. Levine Decl. ¶¶ 33–36; Latella Decl. ¶¶ 45, 47. Not material because the product

  disclosed by Aujourd’hui looks nothing like Pocky. Levine Decl. ¶¶ 77, 80–82.

         81.     The holding member further is “the approximate size of a finger-end whereby it
  can be easily grasped and held by the thumb, index finger, or middle finger.” Id. The Clean
  Finger Patent requires that the holding member must be:

         at least of a size large enough to be held by a fingertip but having a relatively
         small surface area in relation to the surface area of said coating so as not to affect
         the taste of the wafer sheet and coating assembly, said holding member being
         comprised of a substance which does not melt at or below body temperature,
         whereby the article can be handled without soiling the fingers.

  Id. at LOTTE00005708 at 4:3-11.

         Response: Undisputed that Aujourd’hui contains the quoted text. Not material because

  melting is not a problem for the Pocky product configuration. Levine Decl. ¶¶ 33–36; Latella

  Decl. ¶¶ 45, 47. Not material because the product disclosed by Aujourd’hui looks nothing like

  Pocky. Levine Decl. ¶¶ 77, 80–82.

  II.                                                                               .

         A.

         82.




         Response:




                                                  120
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 126 of 161 PageID:
                                    9669
  PUBLIC VERSION




        83.


                     Id.

        Response:




        84.




        Response:




                                      121
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 127 of 161 PageID:
                                    9670
  PUBLIC VERSION




        85.




        Response:




        86.




        Response:




                                      122
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 128 of 161 PageID:
                                    9671
  PUBLIC VERSION




        87.




        Response:




                                      123
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 129 of 161 PageID:
                                    9672
  PUBLIC VERSION




        88.




        Response:




                                      124
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 130 of 161 PageID:
                                    9673
  PUBLIC VERSION




        89.




                                      125
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 131 of 161 PageID:
                                    9674
  PUBLIC VERSION




        Response:




                                      126
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 132 of 161 PageID:
                                    9675
  PUBLIC VERSION




        Response:




                                      127
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 133 of 161 PageID:
                                    9676
  PUBLIC VERSION




        91.




        Response:




        92.




        Response:




                                      128
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 134 of 161 PageID:
                                    9677
  PUBLIC VERSION




        93.



        Response:




                                      129
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 135 of 161 PageID:
                                    9678
  PUBLIC VERSION




         C.

         95.




         Response:




                                                 instead requests “[t]he prosecution file history

  for U.S. Patent No. 8,778,428 (“Stick-Shaped Snack and Method for Producing Same” (No. 16)

  and “[a]ll documents and things you sent to or received from any person concerning U.S. Patent

  No. 8,778,428 (“Stick-shaped Snack and Method for Producing Same.”)” (No. 17).

         96.


                                                                                           Id.

         Response:




                                               130
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 136 of 161 PageID:
                                    9679
  PUBLIC VERSION




        97.




        Response:




                                      131
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 137 of 161 PageID:
                                    9680
  PUBLIC VERSION




        98.




        Response:




                                      132
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 138 of 161 PageID:
                                    9681
  PUBLIC VERSION




        99.




        Response:




                                      133
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 139 of 161 PageID:
                                    9682
  PUBLIC VERSION




        100.




        Response:




                                      134
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 140 of 161 PageID:
                                    9683
  PUBLIC VERSION




  III.   Glico brought suit upon discovering that
                                                       .

         A.      Lotte Confectionery and its Pepero Products

          101. Lotte Confectionery, a Korean corporation, created Pepero biscuit sticks in the
  early 1980s. Exhibit 50 (Deposition of Jina Choi) 104:8-12. Due to the passage of time, no one
  at Lotte Confectionery has personal knowledge about how Pepero was created, and many
  documents relating to the creation were destroyed in the ordinary course of business long before
  Glico filed this lawsuit in 2015. Exhibit 51 (Deposition of Ja Young Hwang) 159:17-161:3.

         Response: Undisputed that Lotte Korea began selling Pepero biscuit sticks in Korea in

  or about 1983. Hallerman Decl., Ex. 50 104:8–12.

                       Personal knowledge of Lotte Korea employees regarding how Pepero was

  created is not material because the documents are of such volume and clarity that they speak for

  themselves. See PSF ¶¶ 318–26.

          102. Lotte Confectionery sells Pepero in Korea, Japan, Europe and elsewhere. See,
  e.g., Exhibit 52 at 1-22 (Lotte Confectionery’s export records showing sales of Pepero to
  different countries between 1988 and 2001).

         Response: Disputed. Lotte Korea has exported Pepero to various jurisdictions, but the

  only document in Exhibit 52 to the Hallerman Decl. with

                                                                         Hallerman Decl., Ex. 52

  at 25. Lotte cites no evidence to show that Lotte Korea sold Pepero in any jurisdiction prior to

  2000. Hallerman Decl., Ex. 52.

         103. Lotte Confectionery first sold Pepero in the United States in 1987. Exhibit 50
  (Choi Dep.) 76:5-9; Exhibit 53 (
         )). Images of Lotte’s most popular Pepero products, Pepero Chocolate and Pepero
  Almond, are below. Exhibit 54:




                                                 135
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 141 of 161 PageID:
                                    9684
  PUBLIC VERSION




         Response: Glico Objects to this paragraph to the extent it is based in inadmissible

  evidence. See Glico’s Evidentiary Objections, Exhibit 53. Glico objects to Exhibit 54 to the

  Hallerman Decl. as unauthenticated photographs. Disputed. Lotte’s purported evidence that

  Pepero was sold in the United States in 1987 does not show or establish that fact. Oakley Decl.,

  Ex. 22 at 208:15–209:25, Ex. 22 (Choi Dep. Ex. 85). The earliest evidence that Lotte sold

  Pepero in the United States is from        Hansen Decl. ¶ 10 (citing Oakley Decl., Ex. 19).

          104. Lotte Confectionery’s Pepero biscuit sticks have not materially changed in
  appearance since those products were first sold in the United States in 1987. See, e.g., Exhibit 55
  (chart depicting Pepero packages from 1983 through 2012, showing image of materially similar
  Pepero biscuit sticks on front of packaging)).

         Response: Glico objects to the use of Exhibit 55 of the Hallerman Decl. for the stated

  proposition because the appearance of the packages is not discernable from the exhibit. Disputed

  that Pepero was first sold in the United States in 1987, because there is no evidence that shows or

  establishes that. The earliest evidence that Lotte sold Pepero in the United States is from

  Hansen Decl. ¶ 10 (citing Oakley Decl., Ex. 19). See Response to DSF ¶ 103. Undisputed to the

  extent that the overall appearances of the Pepero biscuit sticks have not materially changed.

          105. Since 1987, the packaging of Lotte Confectionery’s Pepero chocolate biscuit
  sticks has been a red, rectangular box featuring the Pepero brand and images of the chocolate
  cookie stick. Id.; Exhibit 56 (image of Pepero boxes on shelf in 2013)); Exhibit 57 (images of
  Pepero boxes on shelves between 2002 and 2009). see also Exhibit 58 (Lotte Confectionery’s
  Response to Glico’s Rog No. 2).

         Response: Disputed that Pepero was sold in the United States in 1987 or between 1987

  and        See Response to DSF ¶ 103. Undisputed that the packaging of Lotte Korea’s Pepero




                                                 136
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 142 of 161 PageID:
                                    9685
  PUBLIC VERSION


  chocolate biscuit sticks has been a red, rectangular box featuring images of a chocolate cookie

  stick.

         106. Since the 1980s and continuing to date, Pepero and Pocky have been sold
  primarily in retail stores that cater to persons of Asian heritage.




           Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

           See Response to DSF ¶ 103.

                                                            Fukumoto Decl. ¶ 16 & Exs. B–D;

  Hallerman Decl., Ex. 63 127:24-134:5. Pocky has been sold in mainstream American retailers

  since at least                                      . See PSF ¶¶ 56–57.

          107. In the 1980s and 1990s, Pepero was sold to distributors and in retail stores by way
  of those distributors, in California, Illinois, New York, and Maryland and many other states. See,
  e.g.,




           Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

           See Response to DSF ¶ 103.

                                                          Hallerman Decl., Exs. 59 & 60. Undisputed

  that Glico sent a cease and desist letter to a distributor of Pepero in Illinois in 1993. Disputed

  that Exhibit 64 to the Hallerman Decl. is evidence of retail sales in Illinois as of 1993. The

  location of retail sales is not tied to the location of the distributor and the letter does not mention

  the location of sales. Undisputed that Glico sent a cease and desist letter to a distributor of

  Pepero in New York in 1995. Disputed that Exhibit 65 to the Hallerman Decl. is evidence of



                                                    137
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 143 of 161 PageID:
                                    9686
  PUBLIC VERSION


  retail sales in New York as of 1995. The location of retail sales is not tied to the location of the

  distributor and the letter does not mention the location of sales. Undisputed that Glico listed a

  number of Pepero importers in Exhibit 61 to the Hallerman Decl. Disputed that Exhibit 61 to the

  Hallerman Decl. is evidence of retail sales in any of the states listed on that document. The

  locations of importers are not tied to the locations of sales and the document does not mention

  the location of sales.

         108. Since the 1980s, retailers in the United States have sold Pepero and Pocky side-
  by-side, on the same shelf, or in the same aisle and continue to do so today. See, e.g., Exhibits
  56-57, 66-72. See also
                                             Some annotated examples are below.




                                                   138
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 144 of 161 PageID:
                                    9687
  PUBLIC VERSION




         Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

        See Response to DSF ¶ 103. Glico objects to Exhibit 56 to the Hallerman Decl. because

  there is no indication of the location or time of the depicted scene. Undisputed that Pocky and

  Pepero have been sold in some of the same                                     .



             Fukumoto Decl. ¶ 16 & Exs. B–D.

                                                                  Fukumoto Decl. ¶ 18.

         109. Lotte Confectionery’s business records concerning the advertising and sale of
  Pepero in the United States in the 1980s and 1990s were destroyed in the ordinary course of
  business long before Glico’s filed this lawsuit in 2015. See Exhibit 58 (Lotte Confectionery’s
  Supplemental Response to Rog No. 10). Lotte Confectionery subpoenaed the business records of
  its importers of Pepero into the United States during the 1980s and 1990s, including Rhee Bros,
  Hanmi, Inc., Seoul Shik Poom Inc., and Jin Han International Inc., but none of these importers
  provided any documents from that time period. Hallerman Decl. ¶ 94.


                                                 139
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 145 of 161 PageID:
                                    9688
  PUBLIC VERSION


         Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

         See Response to DSF ¶ 103. Disputed, because unknown, as to what documents Lotte

  required from the recipients of its third party subpoenas, and how thorough a search they each

  conducted. Not material because Lotte has produced documents reflecting its sales records for

  Pepero dating back to         and further documents from the            are not relevant to the merits

  of the substantive issues in the case.

          110. Lotte Confectionery has no personnel with knowledge of the sale or advertising of
  Pepero in the United States in the 1980s and 1990s, let alone personnel who could quantify such
  sales and advertising or identify all of the various states in which Pepero was being sold. Exhibit
  50 (Choi Dep.) 209:15209:25); Exhibit 51 (Hwang Dep.) 107:7-107:22. Despite Lotte
  Confectionery’s efforts to identify and locate the prior employees, they are not available. See,
  e.g., Exhibit 51 (Hwang Dep.) 111:21-112:10; 159:17-161:3; 178:21-179:7; 180:21181:20;
  182:18-183:9.

         Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

         See Response to DSF ¶ 103. Not material because Lotte has produced documents

  reflecting its sales records for Pepero dating back to        and further documents from the

  are not relevant to the merits of the substantive issues in the case.

         111. Due to the passage of time, Lotte Confectionery cannot prove the full extent and
  geographic scope of Pepero sales in the United States in the 1980s and 1990s. See, e.g., SUMF
  ¶¶ 109-110, supra.

                                    Exhibit 52 (compilation exhibit of Lotte’s Confectionery’s
  summary import records showing sales of Pepero for the years 1989-1991, 1990-1992, 1993-
  1995, 1996, 1997, 1998, and 2000-2015). From the 1980s through 2000, Lotte Confectionery’s
  total revenues from Pepero sales in the United States were approximately           . See id.

         Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

         See Response to DSF ¶ 103. See also Hansen Decl., Ex. 1, which shows the exact

  revenue figures for Pepero                      .




                                                      140
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 146 of 161 PageID:
                                    9689
  PUBLIC VERSION


         B.


         112. Lotte America is Lotte Confectionery’s sister company. Eum Decl. ¶ 2. Prior to
  2000, Lotte America served as an import/export company for the Lotte conglomerate of
  companies, but it did not import food for Lotte Confectionery. Id.

         Response: Undisputed.

          113. In 2000, Lotte America began to market, distribute, and sell Pepero in the United
  States. Eum Decl. ¶ 4; Exhibit 58 (Lotte Confectionery’s Response to Glico’s Rog No. 10).
  Since 2000, with very limited exception, Lotte Confectionery’s sales of Pepero in the United
  States have been made through Lotte America. Exhibit 58 (Lotte Confectionery’s Response to
  Glico’s Rog No. 10).

         Response: Undisputed.

        114. Since 2000, Lotte America has sold primarily four flavors of Pepero: chocolate,
  almond, white cookie, and nude. Eum Decl. ¶ 5. Below are examples of these products and their
  packages (id.; see also Exhibit 73):




         Response: Undisputed.

         115. Lotte America also sells a variety of special Pepero flavors during a seasonal
  marketing event called “Pepero Day.” Eum Decl. ¶ 6.

         Response: Undisputed.

       116. Pepero has always been one of Lotte America’s top-selling Confectionery items.
  Eum Decl. ¶ 7.

         Response: Disputed. Lotte America did not sell Pepero prior to         See DSF ¶ 113.

  Additionally, the evidence shows that

                        . See PSF ¶¶ 85–87; Oakley Decl., Ex. 35 at 43:1–45:10, 15:22–16:17.


                                               141
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 147 of 161 PageID:
                                    9690
  PUBLIC VERSION


          117. Since 2000, Lotte America has marketed Pepero to distributors who sold to retail
  stores throughout the United States, including stores that cater to Asian communities and
  Hispanic communities, as well as mainstream retail stores like Walmart and 7-Eleven. Eum Decl.
  ¶ 8; see also Exhibit 75 (Lotte America’s customer list); Exhibit 76 (Lotte America’s distributor
  customers in 2002-2005). The vast majority of the Pepero is sold to retail stores that cater to the
  Asian community. Eum Decl. ¶ 11. Many of these stores also sell Pocky in the same aisle or on
  the same shelf as Pepero. Id.

         Response: Disputed.

                                                    Fukumoto Decl. ¶ 16 & Exs. B–D; Hallerman

  Decl., Ex. 63 127:24-134:5.                                       Oakley Decl., Ex. 81.

  Undisputed that Pocky and Pepero have been sold in some of the same

             .

                                   Fukumoto Decl. ¶ 16 & Exs. B–D.



                              Fukumoto Decl. ¶ 18. Glico objects to paragraph 8 of the Eum Decl.

  See Glico’s Evidentiary Objections, Eum Decl. ¶ 8.

         118. Initially, Lotte America was located on the East Coast and sold Pepero only to
  wholesalers and distributors who, in turn, would sell the product to retailers throughout the
  United States. Eum Decl. ¶ 8. In 2006, due to the success of Pepero, Lotte America began to sell
  Pepero directly to retailers. Id. In 2006, Lotte America moved from New Jersey to California to
  be close to key retailers and expand distribution. Id. ¶ 9. Lotte leased a warehouse to store Pepero
  and other products so that it could deliver the products directly to retailers. Id. Since 2006, Lotte
  America has sold Pepero directly to hundreds of retailers located throughout California and up
  and down the entire West Coast as well as retailers located in many southern and western states
  such as Georgia, Texas, Arkansas, Arizona, and Nevada, and online retailers who ship their
  products nationwide. Id.

         Response: Disputed that Lotte America moved from New Jersey to California to be

  close to key retailers and expand distribution for Pepero.

                                                                              See PSF ¶¶ 85–87;

  Oakley Decl., Ex. 35 at 43:1–45:10, 15:22–16:17. Disputed that the warehouse Lotte rented was




                                                  142
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 148 of 161 PageID:
                                    9691
  PUBLIC VERSION


  tied to Pepero as opposed to its other products. See PSF ¶¶ 85–87; Oakley Decl., Ex. 35 at 43:1–

  45:10, 15:22–16:17, 34:12–16 (                                           ).

          119. Over the years, Lotte America has spent hundreds of thousands of dollars
  advertising and promoting Pepero in the United States. Eum Decl. ¶ 12; see also Exhibit 77
  (Lotte America’s estimated marketing expenditures for Pepero on an annual basis). In addition,
  Lotte America’s employees invest thousands of hours each year to make trips throughout the
  United States to meet with existing distributors and retailers and to solicit new business. Eum
  Decl. ¶ 12.

         Response: Disputed.



  Hallerman Decl., Ex. 77 (LOTTE00004945); Hansen Decl., Ex. 1; see PSF ¶¶ 309–11.

                                                                                          Oakley

  Decl., Ex. 35 at 18:14–20:1.

         120. Since 2000, Lotte America also has continuously sold Pepero at wholesale to
  dozens of distributors located throughout the United States. Eum Decl. ¶¶ 8 10; Exhibit 75 (Lotte
  America’s customer list including wholesale customers)); Exhibit 76 (Lotte’s wholesale
  customer sales in 2002-2005)). Those distributors, in turn, sell Pepero directly to retailers and
  smaller distributors across the country. Eum Decl. ¶¶ 8 10.

         Response: Disputed.

  Fukumoto ¶ 16; Hallerman Decl., Ex. 63 128:22–129:7.

         121. Despite moving its main office to California, Lotte America retained a remote
  employee on the East Coast whose responsibility was to service Lotte America’s distributor and
  wholesaler customers on the East Coast. Eum Decl. ¶ 10. Those distributors continued to sell
  Pepero to thousands of retailers up and down the East Coast as well as throughout the country.
  Id; Exhibit 75 at 7 (showing distribution area of Lotte America’s major wholesale customers)).

         Response: Disputed.

  Fukumoto ¶ 16; Hallerman Decl., Ex. 63 128:22–129:7.

          122. For more than a decade, Lotte America has invested in an annual promotional
  event for Pepero, “Pepero Day,” which takes place every November 11. Eum Decl. ¶ 13. To
  promote this popular event, Lotte America takes out advertisements in newspapers, puts out
  marketing materials, and partners with universities to conduct social events on Pepero Day. Id.;
  see also Exhibit 78 (Images of Lotte’s promotion events in connection with the 2007 Pepero
  Day, 2008 Pepero Day, and 2012 Pepero Day).


                                                 143
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 149 of 161 PageID:
                                    9692
  PUBLIC VERSION


         Response: Undisputed,



                    Hallerman Decl., Ex. 77 (LOTTE00004945); Hansen Decl., Ex. 1; see PSF

  ¶¶ 309–11.

         123. Lotte America advertises its Pepero on social media, including Facebook and
  Instagram, where it has thousands of followers. Eum Decl. ¶ 14.

         Response: Undisputed,



                    Hallerman Decl., Ex. 77 (LOTTE00004945); Hansen Decl., Ex. 1; see PSF

  ¶¶ 309–11.

          124. Lotte America annually participates in snack food trade shows in the United
  States, where it meets retailers and distributors who are potential customers. Eum Decl. ¶ 15; see
  also e.g. Exhibit 57 at 12 (images of Lotte’s trade show booths).

         Response: Undisputed that Lotte participated in one annual snack food trade show in the

  United States from 2005–08. Hallerman Decl., Ex. 57 at 12 Disputed that Lotte’s presence at

  those is tied to Pepero. Hallerman Decl., Ex. 57 at 12 (depicting Lotte booths in 2005–08

  featuring product other than Pepero).

           125. Lotte America has for decades conducted frequent in-store sampling events in
  retail stores throughout the country. Eum Decl. ¶ 16. Lotte America hires demonstration
  companies to provide samples of Pepero and Lotte’s other snacks to consumers shopping in these
  stores. Id.; e.g. Exhibit 79 (photograph from in-store sampling event in 2013).

         Response: Undisputed that Lotte conducts in-store sampling events in the United States,

  except that “for decades” is unsubstantiated.



                  . Hallerman Decl., Ex. 77 (LOTTE00004945); Hansen Decl., Ex. 1; see PSF

  ¶¶ 309–11.




                                                  144
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 150 of 161 PageID:
                                    9693
  PUBLIC VERSION


         126.   Lotte America established relationships with
                                 who cater to the growing market of mainstream American
  consumers seeking snacks from foreign countries. Eum Decl. ¶ 17; Exhibit 75 (Lotte America’s
  Customer List).

         Response: Glico objects to paragraph 17 of the Eum Decl. See Glico’s Evidentiary

  Objections, Eum Decl. ¶ 17. Disputed.

                                                          Fukumoto Decl. ¶ 16 & Exs. B–D;

  Hallerman Decl., Ex. 63 127:24-134:5.

        127. Since 2000, Lotte America has introduced Pepero to hundreds of thousands of
  new customers and consumers throughout the country. Eum Decl. ¶ 18.

         Response: Disputed because there is no supporting evidence, and thus it is mere

  speculation, and not material because                                  .



                                                  Hallerman Decl., Ex. 77 (LOTTE00004945);

  Hansen Decl., Ex. 1; see PSF ¶¶ 309–11.

         128. Lotte America’s revenues from the sale of Pepero have grown steadily from
  approximately
                    See Exhibit 76 (showing Lotte America’s approximate revenues for Pepero on
  an annual basis from 2000-2016); Exhibit 80 (Lotte America’s Response to Glico’s Rog. 33,
  Appendix A – revenues 2007-2017). From 2000 through 2017, Lotte America earned over
                      from the sale of Pepero in the United States. See id.

         Response: Undisputed. But not material because

                                     , see PSF ¶¶ 85–87, and

                      . See PSF ¶¶ 309–11.

         129. Over the last 30 years Lotte Confectionery
           from sales of Pepero in the United States, exclusive of sales made to Lotte America.
  Exhibit 52 (combined exhibit of early Lotte Confectionery export records); Exhibit 74 (Lotte
  Confectionery’s Response to Glico Rog. No. 24 and Appendix A thereto – revenues 2005-2017).

         Response: Disputed. Glico disputes that Pepero was sold in the United States prior to

        See Response to DSF ¶ 103.


                                               145
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 151 of 161 PageID:
                                    9694
  PUBLIC VERSION


           C.


          130. The demand and popularity of Pepero allows Lotte America to persuade retailers
  to stock Lotte America’s less well-known snack products. Eum Decl. ¶ 19. If Lotte America
  could no longer sell Pepero, the demand for many of its less well-known snacks would evaporate
  and it would lose many customers altogether. Id.

           Response: Glico objects to paragraph 19 of the Eum Decl. (including because this

  statement is speculative opinion from a lay witness). See Glico’s Evidentiary Objections, Eum

  Decl. ¶ 19. Disputed.

                                    See PSF ¶¶ 85–87; Oakley Decl., Ex. 35 at 43:1–45:10, 15:22–

  16:17.                                                               Oakley Decl., Ex. 35 at 43:1–

  44:10.

                                    Oakley Decl., Ex. 35 at 44:19–45:10.

                                                                               Hallerman Decl.,

  Ex. 58 at 25.

          131. Lotte America orders large quantities of Pepero from Lotte Confectionery both on
  behalf of its retail business and for its wholesale customers on a monthly basis. Eum Decl. ¶ 20.
  Lotte Confectionery ships the Pepero products along with other snacks in large containers to
  Lotte America or its wholesale customers. Id. Due to the significant costs involved in shipment
  and importation of a container, the containers are shipped full to justify the cost. Id. If Lotte
  America is prohibited from importing Pepero, it could no longer place orders of its less-popular
  snacks that are large enough to fill a container. Id. Lotte America would be required either to
  take a loss on each partially-filled container or stop importing Lotte Confectionery snack
  products altogether. Id.

           Response: Glico objects to paragraph 20 of the Eum Decl. (including because this

  statement is speculative opinion from a lay witness). See Glico’s Evidentiary Objections, Eum

  Decl. ¶ 20. Disputed.

                                    See PSF ¶¶ 85–87; Oakley Decl., Ex. 35 at 43:1–45:10, 15:22–

  16:17.

                  Hallerman Decl., Ex. 58 at 25; Oakley Decl. ¶ 101.


                                                146
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 152 of 161 PageID:
                                    9695
  PUBLIC VERSION


         132. The prohibitive cost of importation, combined with the likely loss of customers
  who are primarily interested in Pepero rather than Lotte America’s other snacks, would likely
  make it impossible for Lotte America to sustain its snack importation business. Eum Decl. ¶ 21.
  The loss of this business would have devastating effects on Lotte America, as Lotte America
  would likely need to lay off employees and relinquish its warehouse and trucking services. Id.

           Response: Glico objects to paragraph 21 of the Eum Decl. (including because this

  statement is speculative opinion from a lay witness). See Glico’s Evidentiary Objections, Eum

  Decl. ¶ 21. Disputed. T

                                     See PSF ¶¶ 85–87; Oakley Decl., Ex. 35 at 43:1–45:10, 15:22–

  16:17.

                                                                         Oakley Decl., Ex. 35 at

  19:18–20:1.

                                                                             Oakley Decl., Ex. 35

  at 34:3–21, 29:11–31:13.

                                   Hallerman Decl., Ex. 58 at 25; Oakley Decl. ¶ 101.

           D.


         133. Glico has known that Lotte was selling Pepero in the United States in competition
  with Pocky since at least March 1989. Exhibit 53; Exhibit 13 (Glico’s Response to Lotte
  Confectionery’s RFA 4).

                    Id.

           Response: Glico objects to Lotte’s use here of Exhibit 53. There is no indication that

  the author had any personal knowledge of the document’s contents, or that its contents were

  based on evidence of any sort. See Glico’s Evidentiary Objections, Exhibit 53. Disputed. Glico

  disputes that Pepero was sold in the United States prior to       See Response to DSF ¶ 103.

  Undisputed that Exhibit 53 to the Hallerman Decl. lists                                .

           134.



                                                  147
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 153 of 161 PageID:
                                    9696
  PUBLIC VERSION


                                                               Exhibit 81 (Glico’s Response to Lotte
  Confectionery’s Rog No. 10 ); Exhibit 63 (Fukumoto Dep.) 27:4-27:19.
                                           Id. Because the document is nearly 30 years old, Glico has
  no recollection of the document, including who, if anyone, reviewed or received the document,
  the purpose of the document or how or when the information relating to Pepero contained in the
  document was gathered. See id. Other Glico employees who would have had knowledge about
  sales of Pepero in the 1980s and 1990s and had other relevant knowledge are similarly
  unavailable or do not recall details. Exhibit 63 (Fukumoto Dep.) 82:8-83:18; 85:3-11, 107:2-12.
  Glico cannot state for a fact that it did not know of the sale of Pepero in the United States
  beginning in the autumn of 1987,


         Response: Glico objects to Lotte’s use here of Exhibit 53. There is no indication that

  the author had any personal knowledge of the document’s contents, or that its contents were

  based on evidence of any sort. See Glico’s Evidentiary Objections, Exhibit 53.




                                                 Undisputed that Mr. Takano is no longer a Glico

  employee, and not within Glico’s control. Disputed that Mr. Takano is unavailable. There is no

  evidence that Lotte attempted to obtain third party discovery from Mr. Takano. Oakley Decl.

  ¶ 100. Glico disputes that Pepero was sold in the United States prior to         See Response to

  DSF ¶ 103. Lotte cannot state for a fact, and has produced no evidence, that any Pepero sales

  occurred before

          135. There is no evidence that Glico sent a cease and desist letter to anyone—Lotte,
  distributors, or retailers—concerning Pepero until more than three years after the date of this
                                                    document. See Exhibit 13 (Glico’s Response to
  Lotte Confectionery’s RFA 75).




                                                  148
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 154 of 161 PageID:
                                    9697
  PUBLIC VERSION




         Response: Undisputed that Glico’s trademark counsel in the United States sent a letter to

  Lotte on December 13, 1993 stating that Glico owned trademark rights in the Pocky product

  configuration and that the sale of Lotte’s confusingly similar products were likely to cause

  confusion of consumers and potential consumers of snack food products by leading them to

  believe that your products are manufactured by Glico or to believe that there is a connection

  between Glico and Lotte. Hallerman Decl., Ex. 82 at TTKC00195. Undisputed that Glico’s

  trademark counsel in the United States demanded that Lotte immediately cease all manufacturing

  and sales of the Pepero snack foods in their current configuration and use of their existing

  packaging.” Hallerman Decl., Ex. 82 at TTKC00196. Undisputed that Glico’s trademark

  counsel in the United States sent a letter to Lotte on January 17, 1994 noting that Lotte had not

  responded to the December letter. Hallerman Decl., Ex. 83 at TTKC00185.

         136.



         Response: Disputed.

                                         Hallerman Decl., Ex. 84.



                                                  149
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 155 of 161 PageID:
                                    9698
  PUBLIC VERSION


                                                                       Hallerman Decl., Ex. 84.



                       Hallerman Decl., Ex. 84.

                                                                                      Hallerman

  Decl., Ex. 84.

         137.




         Response: Undisputed that Glico’s trademark counsel in the United States sent a letter to

  Lotte on March 18, 1994 stating that “If we do not receive a prompt response from Lotte

  indicating that it will respect [Glico’s] rights and comply with our demands, our client may be

  forced to resolve this matter by taking legal action without further notice to you.” Hallerman

  Decl., Ex. 85 at TTKC00178.

         138.


         Response: Undisputed that




           Hallerman Decl., Ex. 86.



                                                  150
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 156 of 161 PageID:
                                    9699
  PUBLIC VERSION


         139.




         Response: Undisputed that Glico’s trademark counsel in the United States sent a further

  letter on May 12, 1994 stating that “It has now been approximately six weeks since your letter,

  and we still have received no further word from either your company or counsel representing

  Lotte. In addition, this matter has now dragged on since our initial correspondence with you in

  December 1993. [Glico] has been most indulgent in allowing Lotte ample time to look into its

  claims of infringement and to provide a good faith, substantive response. You are hereby

  notified that our patience has now been exhausted, and we expect your response without further

  delay.” Hallerman Decl., Ex. 87 at TTKC00518.

         140.




         Response: Undisputed t




  Hallerman Decl., Ex. 88.

        Hallerman Decl., Ex. 89.

         141. Mr. Park left Lotte Confectionery over 20 years ago and cannot be located.
  Exhibit 51 (Hwang Dep.) 56:12-57:24. Lotte Confectionery’s personnel do not have knowledge
  about any communications between Glico and Lotte or about whether there were


                                                151
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 157 of 161 PageID:
                                    9700
  PUBLIC VERSION


  communications between the parties after the August 19, 1994 letter or what the substance of
  those communications were if they did occur. Id. 33:3-33:24; 55:2-56:5; 62:12-64:15; 68:22-
  69:11; 69:18-71:1; 72:21-75:9; 76:5-77:12; 95:4-96:3); Exhibit 50 (Choi Dep.) 136:4-137:18;
  Exhibit 58 (Lotte Confectionery Response to Glico’s ROG No. 10).




         Response: Disputed.

                                            Hallerman Decl., Ex. 51, 56:12-57:24. Not material

  because the documents are unambiguous and speak for themselves.

          142. Lotte did not have the 1993-1994 correspondence between the parties in its
  possession, custody or control and obtained it when Glico produced it in discovery in this case.
  Exhibit 51 (Hwang Dep.) 65:2-21; Exhibit 58 (Lotte Confectionery’s Response to Glico’s ROG
  No. 10.) Lotte has no documents in its possession, custody or control about the 1993-1994
  correspondence between the parties or actions that were or were not taken as a result of the
  parties’ correspondence. Id. The same thing is true with respect to Glico – it is not aware of any
  documents dated after Mr. Park’s August 19, 1994 letter relating to the matter. Exhibit 39 (Sato
  Dep.) 33:9-21, 34:4-35:6.

         Response: Disputed that Glico had no documents in its possession, custody or control

  about the 1993–94 correspondence. Glico’s trademark counsel retained records that were under

  Glico’s control. See Hallerman Decl., Exs. 82–89. Undisputed that Glico is aware of no

  communication with Lotte, until 2014, after



                 Hallerman Decl., Ex. 89. Disputed that Lotte has no documents about actions that

  were or were not taken as a result of the parties correspondence, as there is ample evidence of

  Lotte’s willful infringement thereafter. See PSF ¶¶ 306–08, 330.

          143. Glico knew that Lotte Confectionery continued to sell Pepero in the United States
  after Lotte’s August 19, 1994 letter and Glico continued to maintain that the sale of that product
  was infringing.
                        . Exhibit 59; Exhibit 60.




                                                 152
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 158 of 161 PageID:
                                    9701
  PUBLIC VERSION



                                     )); Exhibit 13 (Glico’s Responses to Lotte Confectionery’s
  RFA 11-12, 30-32, 46-47, 57-58, 73-74 (

                    )); Exhibit 90 (
                                                              .)); Exhibit 63 (Fukumoto Dep.) 127:24-
  134:5 (
                                                  )).

            Response: Disputed.



  Fukumoto Decl. ¶ 16; Tsuji Decl. ¶ 12; Hallerman Decl., Ex. 63 128:22–129:7; Hallerman Decl.,

  Ex. 59 (

                                         ) & Ex. 60 (same);.

                                                                  Fukumoto Decl. ¶ 16; Hallerman Decl.,

  Ex. 63 128:22–129:7.

            144.




            Response: Disputed.

            Exhibit 61 to the Hallerman Decl. lists                                         . Glico

  listed                                                                . Hallerman Decl., Ex. 90 at

  EZAKI0122917, Ex. 44 at EZAKI0182309, Ex. 45 at EZAKI0106653.

                                       See PSF ¶¶ 318–26.

           145. Despite having continuous actual knowledge that Lotte was selling Pepero in the
  United States in competition with Pocky following its 1994 cease and desist letters, Glico did not
  file this lawsuit until July 10, 2015 – more than 25 years after learning of its infringement claims
  in March 1989 and more than 21 years after Glico sent its last cease and desist letter to Lotte in
  May 1994. Dkt. 1.



                                                        153
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 159 of 161 PageID:
                                    9702
  PUBLIC VERSION


         Response: Disputed.



  Fukumoto Decl. ¶ 16; Tsuji Decl. ¶ 12; Hallerman Decl., Ex. 63 128:22–129:7; Hallerman Decl.,

  Ex. 59 (

                                  ) & Ex. 60 (same);.

                                                         Fukumoto Decl. ¶ 16; Hallerman Decl.,

  Ex. 63 128:22–129:7. Glico attempted to bring suit in 2014. See PSF ¶¶ 11–14.




                                              154
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 160 of 161 PageID:
                                    9703
  PUBLIC VERSION

        Dated: October 22, 2018      Respectfully submitted,

                                     /s/ Roy H. Wepner

                                     Roy H. Wepner
                                     Charles P. Kennedy
                                     Natalie S. Richer
                                     LERNER, DAVID, LITTENBERG,
                                      KRUMHOLZ & MENTLIK, LLP
                                     600 South Avenue West
                                     Westfield, NJ 07090-1497
                                     Tel: 908.654.5000
                                     Fax: 908.654.7866

                                     /s/ Steven M. Levitan

                                     Steven M. Levitan (admitted pro hac vice)
                                     HOGAN LOVELLS US LLP
                                     4085 Campbell Avenue
                                     Suite 100
                                     Menlo Park, CA 94025
                                     Tel: 650.463.4000
                                     Fax: 650.463.4199

                                     Anna Kurian Shaw
                                     (admitted pro hac vice)
                                     Katherine Bastian
                                     (admitted pro hac vice)
                                     Lauren Cury
                                     (admitted pro hac vice)
                                     HOGAN LOVELLS US LLP
                                     555 Thirteenth Street, NW
                                     Washington, DC 20004
                                     Tel: 202.637.5600

                                     Aaron S. Oakley
                                     (admitted pro hac vice)
                                     Katherine Armstrong Nelson
                                     (admitted pro hac vice)
                                     HOGAN LOVELLS US LLP
                                     1601 Wewatta St #900
                                     Denver, CO 80202
                                     Tel: (303) 899-7300

                                     Attorneys for Plaintiffs Ezaki Glico
                                     Kabushiki Kaisha, d/b/a Ezaki Glico Co., Ltd. and
                                     Ezaki Glico USA Corporation



                                      155
Case 2:15-cv-05477-MCA-LDW Document 264-1 Filed 10/23/18 Page 161 of 161 PageID:
                                    9704
  PUBLIC VERSION


                                       Certificate of Service

         I hereby certify that a true and correct copy of the foregoing was served upon the

  following counsel of record via email on this 22nd day of October 2018:

                        Riley Thomas Orloff
                        McDermott Will & Emery LLP
                        340 Madison Avenue
                        New York, NY 10173
                        212-547-5400
                        rorloff@mwe.com

                        John J. Dabney
                        McDermott Will & Emery LLP
                        The McDermott Building
                        500 North Capitol Street, NW
                        Washington, DC 20001
                        (202) 756-8343
                        jdabney@mwe.com

                        Mary Hallerman
                        McDermott Will & Emery LLP
                        The McDermott Building
                        500 North Capitol Street, NW
                        Washington, DC 20001
                        (202) 756-8738
                        mhallerman@mwe.com

                        Katie Bukrinsky
                        McDermott Will & Emery LLP
                        The McDermott Building
                        500 North Capitol Street, NW
                        Washington, DC 20001
                        (202) 756-8194
                        kbukrinsky@mwe.com

                        Rebecca Harker Duttry
                        McDermott Will & Emery LLP
                        The McDermott Building
                        500 North Capitol Street, NW
                        Washington, DC 20001
                        (202) 756-8248
                        rduttry@mwe.com

                                                      /s/ Roy H. Wepner



                                                156
